Exhibit 10.1

 

Execution Version

 

REVOLVING CREDIT AGREEMENT

 

dated as of April 5, 2018

 

among

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM,

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

SUNTRUST BANK,

as Administrative Agent

 

and

 

CITIBANK, N.A.,

HSBC BANK CANADA,

JPMORGAN CHASE BANK, N.A.,

and

 

MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

23

Section 1.3.

Accounting Terms and Determination

23

Section 1.4.

Terms Generally

24

 

 

 

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

24

Section 2.1.

General Description of Facilities

24

Section 2.2.

Revolving Loans

24

Section 2.3.

Procedure for Revolving Borrowings

25

Section 2.4.

Swingline Commitment

25

Section 2.5.

Funding of Borrowings

26

Section 2.6.

Interest Elections

27

Section 2.7.

Optional Reduction and Termination of Commitments

28

Section 2.8.

Repayment of Loans

28

Section 2.9.

Evidence of Indebtedness

29

Section 2.10.

Prepayments

29

Section 2.11.

Interest on Loans

30

Section 2.12.

Fees

31

Section 2.13.

Computation of Interest and Fees

31

Section 2.14.

Inability to Determine Interest Rates

32

Section 2.15.

Illegality

33

Section 2.16.

Increased Costs

33

Section 2.17.

Funding Indemnity

34

Section 2.18.

Taxes

35

Section 2.19.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

36

Section 2.20.

Letters of Credit

38

Section 2.21.

Increase of Commitments; Additional Lenders

41

Section 2.22.

Mitigation of Obligations

42

Section 2.23.

Replacement of Lenders

43

Section 2.24.

Extensions of Revolving Commitment Termination Date

43

Section 2.25.

Defaulting Lenders

44

 

 

 

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

47

Section 3.1.

Conditions To Effectiveness

47

Section 3.2.

Each Credit Event

48

Section 3.3.

Delivery of Documents

48

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

49

Section 4.1.

Existence; Power

49

Section 4.2.

Organizational Power; Authorization

49

 

--------------------------------------------------------------------------------


 

Section 4.3.

Governmental Approvals; No Conflicts

49

Section 4.4.

Financial Statements

49

Section 4.5.

Litigation and Environmental Matters

50

Section 4.6.

Compliance with Laws and Agreements

50

Section 4.7.

Investment Company Act, Etc.

50

Section 4.8.

Taxes

50

Section 4.9.

Margin Regulations

50

Section 4.10.

ERISA

50

Section 4.11.

Ownership of Property

51

Section 4.12.

Disclosure

51

Section 4.13.

Labor Relations

52

Section 4.14.

Subsidiaries

52

Section 4.15.

Solvency

52

Section 4.16.

OFAC

52

Section 4.17.

Patriot Act

52

Section 4.18.

Partnership Agreement

52

Section 4.19.

EEA Financial Institution

52

Section 4.20.

Sanctions

52

Section 4.21.

Project Agreements

53

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

53

Section 5.1.

Financial Statements and Other Information

53

Section 5.2.

Notices of Material Events

54

Section 5.3.

Existence; Conduct of Business

55

Section 5.4.

Compliance with Laws, Etc.

55

Section 5.5.

Payment of Obligations

55

Section 5.6.

Books and Records

56

Section 5.7.

Visitation, Inspection, Etc.

56

Section 5.8.

Maintenance of Properties; Insurance

56

Section 5.9.

Use of Proceeds and Letters of Credit

56

Section 5.10.

Pari Passu Status

57

Section 5.11.

Maintenance of Tax Status

57

Section 5.12.

Performance of Project Agreements; Enforcement of Tariff

57

Section 5.13.

Shipper Credit Quality

57

Section 5.14.

Senior Secured 5.90% Notes

57

Section 5.15.

PXP Precedent Agreement Events

57

 

 

 

ARTICLE VI FINANCIAL COVENANT

58

Section 6.1.

Leverage Ratio

59

 

 

 

ARTICLE VII NEGATIVE COVENANTS

59

Section 7.1.

Indebtedness

59

Section 7.2.

Negative Pledge

59

Section 7.3.

Fundamental Changes

60

Section 7.4.

Investments, Loans, Etc.

61

Section 7.5.

Restricted Payments

62

 

ii

--------------------------------------------------------------------------------


 

Section 7.6.

Reserved

62

Section 7.7.

Transactions with Affiliates

62

Section 7.8.

Restrictive Agreements

62

Section 7.9.

Government Regulations

63

Section 7.10.

Hedging Transactions

63

Section 7.11.

Accounting Changes

63

Section 7.12.

Restrictions on Agreements Governing Indebtedness

63

Section 7.13.

Certain Actions Related to Cash Distribution Policies, Borrower Partnership
Agreement and Designated Project Agreements

63

Section 7.14.

Sanctions

64

Section 7.15.

Government Regulation

64

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

64

Section 8.1.

Events of Default

64

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

67

Section 9.1.

Appointment of Administrative Agent

67

Section 9.2.

Nature of Duties of Administrative Agent

68

Section 9.3.

Lack of Reliance on the Administrative Agent

68

Section 9.4.

Certain Rights of the Administrative Agent

69

Section 9.5.

Reliance by Administrative Agent

69

Section 9.6.

The Administrative Agent in its Individual Capacity

69

Section 9.7.

Successor Administrative Agent

69

Section 9.8.

Withholding Tax

70

Section 9.9.

Administrative Agent May File Proofs of Claim

70

Section 9.10.

Authorization to Execute other Loan Documents

71

Section 9.11.

Co-Documentation Agents

71

 

 

 

ARTICLE X MISCELLANEOUS

71

Section 10.1.

Notices

71

Section 10.2.

Waiver; Amendments

74

Section 10.3.

Expenses; Indemnification

75

Section 10.4.

Successors and Assigns

77

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

80

Section 10.6.

WAIVER OF JURY TRIAL

80

Section 10.7.

Right of Setoff

81

Section 10.8.

Counterparts; Integration

81

Section 10.9.

Survival

81

Section 10.10.

Severability

82

Section 10.11.

Confidentiality

82

Section 10.12.

Interest Rate Limitation

82

Section 10.13.

Waiver of Effect of Corporate Seal

83

Section 10.14.

Patriot Act

83

Section 10.15.

No Advisory or Fiduciary Responsibility

83

Section 10.16.

No General Partner Liability

83

 

iii

--------------------------------------------------------------------------------


 

Section 10.17.

Location of Closing

84

Section 10.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

84

Section 10.19.

Certain ERISA Matters

84

Section 10.20.

Non-Recourse

86

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

-

Applicable Margin and Applicable Percentage

Schedule II

 

Commitment Amounts

Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

Schedule 7.7

-

Transactions with Affiliates

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.6

-

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iii)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(v)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of April 5, 2018, by and among PORTLAND NATURAL GAS TRANSMISSION SYSTEM, a Maine
general partnership (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”),
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as an Issuing Bank (as defined herein) and as a
Swingline Lender (as defined herein) and CITIBANK, N.A., HSBC BANK CANADA,
JPMORGAN CHASE BANK, N.A., and MIZUHO BANK, LTD., as Co-Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $125,000,000
revolving credit facility in favor of the Borrower, including a letter of credit
subfacility and a swingline subfacility;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Additional Commitment Amount” shall have the meaning set forth in
Section 2.21(a).

 

“Additional Lender” shall have the meaning given to such term in Section 2.21.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or, if such service is not available, such other commercially available
source providing such rate quotations comparable to those currently provided on
such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable to any Lender that is a
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) for any such Interest Period

 

--------------------------------------------------------------------------------


 

shall instead be the interest rate per annum, as reasonably determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in the approximate amount of such Eurodollar
Loan would be offered by major banks in the London interbank market to the
Administrative Agent at approximately 10:00 A.M. (Atlanta, Georgia time), two
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period (provided that if such rate is less than
zero, such rate shall be deemed to be zero).

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to direct or
cause the direction of the management and policies of a Person, whether through
the ability to exercise voting power, by control or otherwise.  The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $125,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to all Revolving
Loans outstanding on such date or the letter of credit fee, the percentage per
annum determined by reference to the applicable Rating Category from time to
time in effect as set forth on Schedule I (the “Pricing Grid”); provided that a
change in the Applicable Margin resulting from a change in the Rating Category
shall be effective on the day on which either rating agency changes its rating
and shall continue until the day prior to the day that a further change becomes
effective.  Notwithstanding the foregoing, the Applicable Margin as of the
Closing Date shall be at Level III as set forth in the Pricing Grid.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Rating Category as set forth on the Pricing Grid; provided
that a change in the Applicable Percentage resulting from a change in the Rating
Category shall be effective on the day on which either rating agency changes its
rating and shall continue until the day prior to the day that a further change
becomes effective.  Notwithstanding the

 

2

--------------------------------------------------------------------------------


 

foregoing, the Applicable Percentage for the commitment fee as of the Closing
Date shall be at Level III as set forth in the Pricing Grid.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“ASC” shall mean Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof.

 

“Borrower Partnership Agreement” shall mean that certain Portland Natural Gas
Transmission System Amended and Restated Partnership Agreement, dated as of
March 1, 1996, among Natural Gas Development Corporation, Tenneco Portland
Corporation, Gaz Metro Portland Corporation, JMP Portland (Investors), Inc., and
East Coast Pipeline Company, as amended by that certain First Amendment to
Amended and Restated Partnership Agreement, dated as of May 23, 1996, that
certain Assignment and Assumption of Partnership Interest and Amendment No. 2 of
the PNGTS Partnership Agreement, dated as of October 23, 1996, that certain
Third Amendment to Amended and Restated Partnership Agreement, dated March 17,
1998, that certain Fourth Amendment to Amended and Restated

 

3

--------------------------------------------------------------------------------


 

Partnership Agreement, dated March 31, 1998, that certain Transfer of
Partnership Interest Agreement and Amendment No. 5 to the Portland Natural Gas
Transmission System Partnership Agreement and Assignment and Assumption of
Equity contribution Agreement and Pledge Agreement, dated .June 3, 1998, that
certain Assignment and Assumption of Partnership Interest and Amendment Number 6
of the PNGTS Partnership Agreement, dated June 4, 1999, that certain Assignment
and Assumption of Partnership Interest and Amendment Number 7 of the PNGTS
Partnership Agreement, dated June 28, 2001, that certain Eighth Amendment to
Amended and Restated Partnership Agreement, dated as of September 29, 2003, that
certain Ninth Amendment to Amended and Restated Partnership Agreement, dated as
of December 3, 2003, that certain Tenth Amendment to Amended and Restated
Partnership Agreement, dated as of February 11, 2005, that certain Eleventh
Amendment to Amended and Restated Partnership Agreement, dated as of March 17,
2008, that certain Twelfth Amendment to Amended and Restated Partnership
Agreement, dated as of January 1, 2016, and that certain Thirteenth Amendment to
Amended and Restated Partnership Agreement, dated as of June 1, 2017, and as may
be further amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

“Change in Control” shall mean (a) (x) the failure of TransCanada Corporation,
directly or indirectly through one or more of its Subsidiaries, or any other
Person that directly, or indirectly through one or more intermediaries, is
Controlled by TransCanada Corporation, to act as the operator of the PNGTS North
System or (y) the failure of the Borrower, Maritimes or a Maritimes Successor to
directly or indirectly through one or more of its respective Subsidiaries, to
act as the operator of the Joint Facilities, (b) the failure of TC Pipelines, LP
(or a successor entity thereto pursuant to a conversion thereof into a
corporation or limited liability company), directly or indirectly through one or
more of its Subsidiaries, to own at least 51% of the partnership interests of
the Borrower, in the aggregate, (c) the failure of the Borrower, directly or
indirectly through one or more of its Subsidiaries, to own at least 31.64% (as
such percentage may be

 

4

--------------------------------------------------------------------------------


 

adjusted from time to time pursuant to Section 11.4 of the Joint Facilities
Ownership as in effect on the Closing Date) of the Joint Facilities or (d) the
failure of the Borrower, directly or indirectly through one or more of its
Subsidiaries, to own at least 100% of the PNGTS North System.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.16(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Co-Documentation Agents” shall mean, collectively, Citibank, N.A., HSBC Bank
Canada, JPMorgan Chase Bank, N.A. and Mizuho Bank, Ltd., as Co-Documentation
Agents.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Compliance Certificate” shall mean a certificate from Responsible Officer in
the form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, and
(D) all other non-cash charges, determined in each case on a consolidated basis
in accordance with GAAP for such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the

 

5

--------------------------------------------------------------------------------


 

net amount payable (or minus the net amount receivable) under any Hedging
Transaction (relating to interest rates only) during such period (whether or not
actually paid or received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
including without limitation any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any of its Subsidiaries on the date that such Person’s assets are
acquired by the Borrower or any of its Subsidiaries, but excluding therefrom (to
the extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, and (iii) any equity
interest of the Borrower or any Subsidiary of the Borrower in the unremitted
earnings of any Person that is not a Subsidiary.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom (a) all current liabilities
(excluding (i) any current liabilities renewable or extendable at the option of
the obligor to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt), and
(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries for the Borrower’s most recently completed
Fiscal Quarter, prepared in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.11(c).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.25(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default or
Event of Default, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default or Event of Default, will be specifically identified in such
writing or public statement),

 

6

--------------------------------------------------------------------------------


 

(iii) any Lender that has defaulted on its obligation to fund generally under
any other loan agreement, credit agreement or other financing agreement,
(iv) any Lender that has, for three (3) or more Business Days after written
request of the Administrative Agent or the Borrower, failed to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under any Debtor Relief Law, (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (C) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender pursuant to this clause (v) solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender will be conclusive and binding,
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.25(b)) upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
the Lenders.

 

“Designated Project Agreements” means all Project Agreements, except the
Borrower Partnership Agreement.

 

“Designated Threshold” means, at any time, 5% of Consolidated Net Tangible
Assets.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative

 

7

--------------------------------------------------------------------------------


 

oversight, fines, natural resource damages, penalties or indemnities), of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(i) any actual or alleged violation of any Environmental Law, (ii) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (iii) any actual or alleged exposure to any Hazardous
Materials, (iv) the Release or threatened Release of any Hazardous Materials or
(v) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule”: shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes in each case imposed on (or measured by) its net income by (i) the United
States of America, any state or local taxing authority in the United States of
America, (ii) the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, (iii) in the case of any
Lender, the jurisdiction in which its Applicable Lending Office is located or
(iv) any jurisdiction as a result of a present or former connection between such
Lender, Administrative Agent or other recipient and such jurisdiction (other
than a connection arising from such Lender, Administrative Agent or other
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan

 

8

--------------------------------------------------------------------------------


 

Document), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Lender is
located, (c) in the case of a Foreign Lender, any withholding tax that (i) is
imposed on amounts payable to such Foreign Lender under the law applicable at
the time such Foreign Lender becomes a party to this Agreement, (ii) is imposed
on amounts payable to such Foreign Lender under the law applicable at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e), (d) any backup withholding tax imposed under
Section 3406 of the Code and (e) any Taxes imposed on any “withholdable payment”
to such Lender, Administrative Agent or other recipient as a result of the
failure of such person to satisfy the applicable requirements set forth in
FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (and any amended, successor or comparable provision that is not
materially more onerous to comply with) and any present or future regulations
issued thereunder or interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum  equal to the
weighted average of the rates on overnight Federal funds transactions with
member banks of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or, if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent (provided that if such rate is less than
zero, such rate shall be deemed to be zero).

 

“Fee Letter” shall mean that certain fee letter, dated as of December 22, 2017,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.

 

“FERC” shall mean the Federal Energy Regulatory Commission and any successor
agency or commission.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fitch” shall mean Fitch Ratings Inc.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Good Pipeline Practices” shall mean, with respect to the Pipeline, taking
reasonable steps to design, procure, construct, install, own, operate, repair,
maintain, and when appropriate, replace and remove, in each case, in accordance
with (i) prudent, sound, and generally accepted interstate pipeline practices
and (ii) all applicable laws, rules, regulations, orders, permits, and
authorizations of Governmental Authorities.

 

9

--------------------------------------------------------------------------------


 

“Governmental Approval” shall mean any authorization, consent, approval,
license, franchise, ruling, tariff, rate, permit, certificate, exemption of, or
filing or registration with, any Governmental Authority required in connection
with either:  (a) the execution, delivery or performance of any Project
Agreement by any party thereto or (b) the ownership, development, construction,
completion, expansion, operation or maintenance of the Pipeline.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof (including the
FERC), whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any other governmental entity with authority
over any aspect of construction, ownership, development, completion, expansion,
maintenance or operation of the Pipeline.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or any fraction or by-product thereof, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

10

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien granted by such Person on property owned by such Person, whether or not
such Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations; provided, however, that
Indebtedness attributable to the Borrower or a Subsidiary under the PXP
Precedent Agreement shall include only those liabilities under the PXP Precedent
Agreement that would be required under the loss contingency recognition
principles in ASC 450 to be reflected on the consolidated balance sheet of the
Borrower on the date of determination.  The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of (x) one week or two weeks (in each
case, if all of the Lenders can accommodate such interest period), (y) one, two,
three or six months or (z) subject to clause (iii) of this definition, nine or
twelve months (in each case, if each Lender agrees to accommodate such interest
period); provided, that:

 

(i)             the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)           the Borrower shall not be entitled to select an Interest Period
having a duration of nine or twelve months unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Administrative Agent that such Lender will be providing
funding for such Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower requesting
such Borrowing in the applicable Notice of Borrowing as the desired alternative
to an Interest Period of nine or twelve months;

 

(iv)           any Interest Period of one month or more which begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar

 

11

--------------------------------------------------------------------------------


 

month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and

 

(v)            no Interest Period may extend beyond the Revolving Commitment
Termination Date.

 

“Issuing Bank” shall mean SunTrust Bank and any other Lender approved by the
Administrative Agent, such Lender and the Borrower, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.20.

 

“Joint Facilities” shall mean the approximately 101 miles of 30-inch outside
diameter natural gas pipeline extending from interconnections with Borrower’s
and Maritimes’ respective wholly-owned mainline facilities in Westbrook, Maine,
to an interconnection with facilities of Tennessee Gas Pipeline Company, L.L.C.
in Dracut, Massachusetts, as well as the lateral line facilities and certain
meter and regulation stations and appurtenant facilities related to the
foregoing, as all such facilities may be hereafter expanded and extended.

 

“Joint Facilities Operating Agreement” shall mean that certain Operating
Agreement, dated as of October 8, 1997, by and among Maritimes, Borrower and M&N
Operating Company, as amended by that certain Agreement Amending Definitive
Agreements Regarding Spread 3, dated as of August 27, 1998, and as amended
February 5, 2003, and as may be further amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Joint Facilities Ownership Agreement” shall mean that certain Ownership
Agreement, dated as of October 8, 1997, between the Borrower and Maritimes, as
amended by that certain Agreement Amending Definitive Agreements Regarding
Spread 3, dated as of August 27, 1998, that certain Owner Invoice Procedures
Agreement under the Ownership Agreement, dated as of July 23, 1999, and that
certain Amendment to Ownership Agreement, dated January 15, 2009 (pursuant to a
certain letter agreement, dated February 20, 2009, from Maritimes, and accepted
and agreed to by the Borrower on March 16, 2009), and as may be further amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“Joint Facilities Settlement Agreements” shall mean (a) that certain Final
Agreement for Resolution of Joint Facilities Imbalances, accepted and agreed to
by the Borrower on March 14, 2006, among the Borrower, Maritimes and M&N
Operating Company and (b) that certain Settlement Agreement, dated November   ,
2006, between the Borrower and Maritimes, and, in each case, as may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $10,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that

 

12

--------------------------------------------------------------------------------


 

have not been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender shall be its Pro Rata Share of the total LC Exposure at
such time (as may be adjusted from time to time pursuant to Section 2.25(a)).

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.21.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.20 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“Lien” shall mean (i) any mortgage, deed of trust, deed to secure debt, pledge,
security interest, lien (statutory or otherwise), charge, easement or
encumbrance, hypothecation, assignment, deposit arrangement, or other
arrangement having the practical effect of the foregoing, or (ii) any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letter, all Notices of Borrowing, all Notices of Continuation/Conversion,
all Compliance Certificates, any promissory notes issued hereunder and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

 

“M&N Operating Company” shall mean M&N Operating Company, LLC, a Delaware
limited liability company.

 

“Maritimes” shall mean Maritimes & Northeast Pipeline, L.L.C., a Delaware
limited liability company.

 

“Maritimes Successor” shall mean any Person that becomes a “Party” to the Joint
Facilities Ownership Agreement pursuant to, and strictly in accordance with,
Section 9.1.1 or 9.1.3 of the Joint Facilities Operating Agreement (as in effect
on the Closing Date).

 

“Material Additional Contract” shall mean any (a) Service Agreement entered into
after the Closing Date and including any guarantees delivered or to be delivered
thereunder, (b) contract or undertaking into which the Borrower or any of its
Subsidiaries enters after the Closing Date which obligates the Borrower or such
Subsidiary to make expenditures in excess of $5,000,000 per annum or
(c) replacement of any Project Agreement, which Project Agreement was entered
into on or prior to the Closing Date .

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material

 

13

--------------------------------------------------------------------------------


 

adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, or liabilities of the Borrower or of
the Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform any of its obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent, the Issuing Bank, Swingline
Lender, and the Lenders under any of the Loan Documents evidencing, governing or
securing the Obligations or (iv) the legality, validity or enforceability of any
of (x) the Loan Documents evidencing, governing or securing the Obligations or
(y) any Project Agreement.

 

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.

 

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

 

(A)          prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by the Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer):  (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180
days but not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)          beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected Consolidated EBITDA of Borrower and its Subsidiaries
attributable to such Material Project (determined in the same manner as set
forth in clause (A) above) for the balance of the four full fiscal quarter
period following such Commercial Operation Date, which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)            no such additions shall be allowed with respect to any Material
Project unless:

 

(a)           not later than 45 days prior to the date on which the Borrower
requests to receive a Material Project EBITDA Adjustment, the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Material Project, and

 

14

--------------------------------------------------------------------------------


 

(b)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and

 

(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20%  of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Borrower, its Affiliates or any of their securities or loans.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Continuation/Conversion” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) (to the extent payable by the Borrower pursuant
to Section 10.3) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability

 

15

--------------------------------------------------------------------------------


 

of such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person, (iii) any Synthetic Lease
Obligation or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

 

“Optional Prepayment Notice” shall have the meaning set forth in Section 2.10.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document; provided, however that Other Taxes shall
not include any such taxes imposed with respect to an assignment (other than
assignment made pursuant to Section 2.22 or Section 2.23) to the extent such
taxes are imposed as a result of a present or former connection between a
Lender, the Administrative Agent or any other recipient of a payment by or on
account of any obligation of the Borrower made hereunder, and any jurisdiction
(other than a connection arising from such Lender, Administrative Agent or other
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” (as defined in Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Partner” shall mean any one of Northern New England Investment Company, Inc.
and TC PipeLines Intermediate Limited Partnership, or any Person substitute for
either of them as a partner which becomes a partner, in each case, pursuant to
Section 9 of the Borrower Partnership Agreement.

 

“Partners’ Capital” shall mean, at any time, the amount reflected as “Partners’
Capital” on a consolidated balance sheet of the Borrower and its Subsidiaries at
such time, prepared in accordance with GAAP.

 

“Patriot Act” shall have the meaning set forth in Section 10.14.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree St., NE, Atlanta, GA 30308, or such other location as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i)             Liens imposed by law for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

16

--------------------------------------------------------------------------------


 

(ii)            statutory Liens of landlords, carriers, operators, warehousemen,
mechanics, and materialmen, statutory Liens of producers of hydrocarbons, and
similar Liens arising by operation of law, in each case incurred in the ordinary
course of business for amounts not yet delinquent or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, other social
security laws or regulations or other forms of governmental insurance or
benefits;

 

(iv)           deposits to secure the performance of tenders, bids, contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;

 

(v)            judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(vi)           customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where the Borrower or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

 

(vii)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole; and

 

(viii)         Liens securing obligations of others, neither assumed nor
guaranteed by the Borrower nor on which it customarily pays interest, existing
upon real estate or rights in or relating to real estate acquired by such Person
for substation, metering station, compression station, gathering line,
transmission line, transportation line, distribution line or right of way
purposes, and any Liens reserved in leases for rent and for compliance with the
terms of the leases in the case of leasehold estates, to the extent that any
such Lien referred to in this clause (viii) does not materially impair the use
of the property.

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

17

--------------------------------------------------------------------------------


 

(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Pipeline” shall mean the PNGTS North System and the Joint Facilities.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning set forth in Section 10.1(c).

 

“PNGTS Operating Co.” shall mean PNGTS Operating Co., LLC, a Massachusetts
limited liability company.

 

“PNGTS Operating Co. LLC Agreement” shall mean that certain Operating (By-Laws)
Agreement of PNGTS Operating Co., LLC, executed by the Borrower, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“PNGTS North System” shall mean the Borrower’s pipeline system and related
facilities, extending from its point of connection with the Trans Québec &
Maritimes Pipeline, Inc. gas transmission system at the border of Canada and the
United States near East Hereford, Québec and Pittsburg, New Hampshire to the
point at which it connects with the Joint Facilities at Westbrook, Maine, as the
system may hereafter be expanded and extended.

 

“PNGTS North System Operating Agreement” shall mean the Portland Natural Gas
Transmission System Operating (Management) Agreement, dated as of October 2,
1996, by and between the Borrower and PNGTS Operating Co. as amended by that
certain amendment dated as of September 7, 2000, and as may be further amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”.

 

“Project Agreements” shall mean, collectively, at any date, the Borrower
Partnership Agreement, the Service Agreements, the TQ&M Interconnection
Agreements, the Tennessee Gas Pipeline Company Interconnection Agreements, the
Joint Facilities Operating Agreement, the Joint Facilities Ownership Agreement,
the Joint Facilities Settlement Agreements, the PNGTS North System Operating
Agreement, the PNGTS Operating Co. LLC Agreement and each Material Additional
Contract; provided, however, each such agreement shall cease to be a “Project
Agreement” hereunder if (a) each party to such

 

18

--------------------------------------------------------------------------------


 

agreement shall have no further obligations under such agreement or (b) such
agreement has expired in accordance with its terms.

 

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of their
securities or loans.

 

“PXP Precedent Agreement” shall mean the precedent agreement to be entered into
by the Borrower for firm natural gas transportation service from TransCanada
PipeLines Limited relating to the delivery of natural gas from the Union Dawn
receipt point to the East Hereford delivery point into the Borrower’s system, as
the same may be amended, supplemented, restated or otherwise modified or
otherwise modified from time to time.

 

“RAP” shall mean regulatory accounting principles, as reflected in the Uniform
System of Accounts for Natural Gas Companies, 18 C.F.R. Part 201, as amended
from time to time, and including such accounting principles and policies as FERC
may implement and observe from time to time under authority of the Natural Gas
Act.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

19

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure; provided, that at any time there are two (2) or fewer Lenders,
“Required Lenders” shall consist of all Lenders.  At any time any Lender is a
Defaulting Lender, such Defaulting Lender shall be excluded in determining
“Required Lenders” and “Required Lenders” shall mean non-Defaulting Lenders
otherwise meeting the criteria set forth in this definition.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, authorization, permit or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” shall mean any of the President, Chief Financial Officer,
Treasurer or any vice president or any secretary or assistant secretary of the
Borrower or such other representative of the Borrower as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent, and, with respect to the financial covenants only, President, Chief
Financial Officer, Treasurer or any vice president of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or decreased pursuant to the terms
hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) April 5,
2023 or the date later in effect pursuant to Section 2.24 (ii) the date on which
the Revolving Commitments are terminated pursuant to Section 2.7 and (iii) the
date on which all amounts outstanding under this Agreement have been declared or
have automatically become due and payable (whether by acceleration or
otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Sanctioned Country” shall mean a country which is the target of any
comprehensive (but not list based) Sanctions.

 

“Sanctioned Person” shall mean (i) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, or
by the United Nations Security

 

20

--------------------------------------------------------------------------------


 

Council, (ii) any Person operating, organized or resident in a Sanctioned
Country or (iii) any Person owned or controlled by any such Person or Persons.

 

“Sanction(s)” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the United States
Government, including those administered by OFAC, or (ii) the United Nations
Security Council.

 

“Screen Rate” shall mean the rate specified in clause (a) of the definition of
Adjusted LIBO Rate.

 

“Senior Note Documents” means (a) the Senior Secured 5.90% Note Documents and
(b) any documents related to a replacement note facility for the Senior Secured
5.90% Notes otherwise permitted hereunder.

 

“Senior Notes” means the Borrower’s Senior Notes issued pursuant to the Senior
Note Documents.

 

“Senior Secured 5.90% Notes” means the Borrower’s Senior Notes issued pursuant
to the Senior Secured 5.90% Note Documents.

 

“Senior Secured 5.90% Note Documents” means that certain Note Purchase
Agreement, dated April 10, 2003, for the issue and sale of Senior Secured Notes
by Portland Natural Gas Transmission System at 5.90% and due December 31, 2018.

 

“Service Agreement” shall mean (a) an agreement for firm transportation service
under Borrower’s Rate Schedule FT, (b) any other agreement executed on a form of
firm transportation service agreement included in the Tariff, and (c) any other
precedent agreement for firm transportation service under the Borrower’s Rate
Schedule FT, in each case, entered into between the Borrower and a Shipper, and
as such agreements may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Shipper” shall mean any Person who is, at the time of such characterization, a
party to a Service Agreement with the Borrower.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation,

 

21

--------------------------------------------------------------------------------


 

partnership, joint venture, limited liability company, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power, or in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.  Unless otherwise indicated, all
references to “Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $3,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans (as such amount may be adjusted from time to time pursuant to
Section 2.25(a)).

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Tariff” shall mean the FERC Gas Tariff of the Borrower stating the terms and
conditions applicable to the transportation of gas through the Pipeline, such
terms and conditions consisting of the compilation on file with the FERC of
Borrower’s Rate Schedules, General Terms and Conditions and related forms of
Service Agreement (as each of such terms is defined in said Tariff), as amended
and in effect from time to time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tennessee Gas Pipeline Company Interconnection Agreements” shall mean,
collectively, (a) the Agreement, dated as of October 8, 1997, among Tennessee
Gas Pipeline Company, Maritimes and the Borrower (relating to the
interconnection point with Tennessee Gas Pipeline Company at Haverhill,
Massachusetts) and (b) the Agreement, dated as of October 8, 1997, among
Tennessee Gas Pipeline Company, Maritimes and the Borrower (relating to the
interconnection point with Tennessee Gas Pipeline Company at Dracut,
Massachusetts), such agreements may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“TQ&M Interconnection Agreements” shall mean (a) that certain TQM Pipeline’s
East Hereford Facilities Interconnection Agreement, dated May 15, 1998, between
Trans Quebec & Maritimes

 

22

--------------------------------------------------------------------------------


 

Pipeline Inc. and the Borrower, as amended by that certain Amendment to the
Interconnection Agreement dated May 15, 1988, dated July 19, 1999, between Trans
Quebec & Maritimes Pipeline Inc. and the Borrower, and that certain letter
agreement, dated September 26, 2005, from the Borrower to Gazoduc TQM, and as
may be further amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof and (b) any other agreement and amendment
thereto, entered into between Trans Quebec & Maritimes Pipeline Inc., a Canadian
corporation, and the Borrower with respect to the interconnection near·East
Hereford, Quebec, Canada, as such agreements may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Termination Date” shall mean the date as of which no Loan, promissory note or
LC Exposure remains outstanding and unpaid, no amount remains available to be
drawn under any Letter of Credit (unless such Letter of Credit is cash
collateralized or supported by a letter of credit on terms and in amount
acceptable to the Administrative Agent), no other amount is owing to any Lender
or the Administrative Agent hereunder or under any of the other Loan Documents
(except contingent indemnification obligations or expense reimbursement
obligations to the extent no claim giving rise thereto has been asserted) and
the Revolving Commitments have been terminated.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.           Classifications of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Swingline Loan”) or by Type (e.g., a “Eurodollar Loan” or
“Base Rate Loan”) or by Class and Type (e.g., “Revolving Eurodollar Loan”). 
Borrowings also may be classified and referred to by Class (e.g., “Revolving
Borrowing”) or by Type (e.g., “Eurodollar Borrowing”) or by Class and Type
(e.g., “Revolving Eurodollar Borrowing”).

 

Section 1.3.           Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP

 

23

--------------------------------------------------------------------------------


 

in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein.

 

Section 1.4.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(v) all references to a specific time shall be construed to refer to the time in
the city and state of the Administrative Agent’s principal office, unless
otherwise indicated.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.           General Description of Facilities.  Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.20,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4 and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.

 

Section 2.2.           Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment Amount. 
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default or any of the other conditions in
Section 3.2 shall not have been satisfied. Notwithstanding

 

24

--------------------------------------------------------------------------------


 

anything herein, on the Closing Date, all Revolving Loans shall be Eurodollar
Loans. The execution and delivery of this Agreement by the Borrower and the
satisfaction of all conditions precedent pursuant to Section 3.1 shall be deemed
to constitute the Borrower’s request to borrow the Revolving Loans on the
Closing Date.

 

Section 2.3.           Procedure for Revolving Borrowings.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to
11:00 a.m. (New York time) on the requested date of each Base Rate Borrowing and
(y) except for the Eurodollar Borrowing to be made on the Closing Date, prior to
11:00 a.m. (New York time) three (3) Business Days prior to the requested date
of each Eurodollar Borrowing.  Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of Revolving Loans comprising such Borrowing and (iv) in the case
of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Borrowing shall be not less than $3,000,000 or a larger multiple of
$1,000,000 for Eurodollar Borrowings or not less than $1,000,000 or a larger
multiple of $100,000 for Base Rate Borrowings; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.20(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six.  Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

 

Section 2.4.           Swingline Commitment.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

 

(b)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. (New York time) on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Loan should be
credited.  The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue interest
at the Base Rate plus the Applicable Margin in effect from time to time and
shall have an Interest Period (subject to the definition thereof) as agreed
between the Borrower and the Swingline Lender.  The aggregate principal amount
of each Swingline Loan shall be not less than $100,000 or a larger multiple of
$50,000, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account

 

25

--------------------------------------------------------------------------------


 

specified by the Borrower in the applicable Notice of Swingline Borrowing not
later than 1:00 p.m. (New York time) on the requested date of such Swingline
Loan.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.

 

(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.

 

(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

 

Section 2.5.           Funding of Borrowings.

 

(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. (New York time) to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

(b)           Unless the Administrative Agent shall have been notified by any
Lender (x) prior to 1:00 p.m. (New York time) on the requested date of each Base
Rate Borrowing and (y) prior to 5:00 p.m. (New York time) one (1) Business Day
prior to the date of a Eurodollar Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

 

Section 2.6.           Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing. 
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)           To make an election pursuant to this Section 2.6, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Continuation/Conversion”) that is to
be converted or continued, as the case may be, (x) prior to 11:00 a.m. (New York
time) on the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. (New York time) three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Continuation/Conversion shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest

 

27

--------------------------------------------------------------------------------


 

Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

 

(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to continue such Borrowing
for an Interest Period of one (1) month.  No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if a Default or an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing.  No conversion of any Eurodollar Loans shall be permitted
except on the last day of the Interest Period in respect thereof.

 

(d)           Upon receipt of any Notice of Continuation/Conversion, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.7.           Optional Reduction and Termination of Commitments.

 

(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

 

(b)           Upon at least one (1) Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent,
the Borrower may reduce the Aggregate Revolving Commitments in part or terminate
the Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.7 shall be in an amount of at least $3,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the outstanding
Revolving Credit Exposures of all Lenders.  Any such reduction in the Aggregate
Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.  A notice of termination or
reduction of the Aggregate Revolving Commitments delivered by the Borrower shall
be irrevocable; provided that any such notice may state that it is conditioned
upon the effectiveness of other credit facilities or acquisitions or the receipt
of net proceeds from the issuance of Capital Stock or incurrence of Indebtedness
by the Borrower, in which case such notice may be revoked by the Borrower giving
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent on or prior to the date for termination or reduction
specified in the termination or reduction notice if such condition is not
satisfied.

 

(c)           With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.25 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender.

 

Section 2.8.           Repayment of Loans.

 

(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

 

28

--------------------------------------------------------------------------------


 

(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and
(ii) the Revolving Commitment Termination Date.

 

Section 2.9.           Evidence of Indebtedness.  (a)  Each Lender shall
maintain in accordance with its usual practice appropriate records evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement. 
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)           This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement.  However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein and its registered assigns.

 

Section 2.10.        Prepayments.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, without premium or penalty,
by giving written notice (or telephonic notice promptly confirmed in writing)
(an “Optional Prepayment Notice”) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York
time) not less than three (3) Business Days prior to any such prepayment,
(ii) in the case of any prepayment of any Base Rate Borrowing, not less than one
Business Day prior to the date of such prepayment, and (iii) in the case of
Swingline Borrowings, prior to 11:00 a.m. (New York time) on the date of such
prepayment.  Upon receipt of any such Optional Prepayment Notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  Each
Optional Prepayment Notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that any such Optional Prepayment Notice may
state that such Optional Prepayment Notice is conditioned upon the effectiveness
of other credit facilities or acquisitions or the receipt of net proceeds from
the issuance of Capital Stock or incurrence of Indebtedness by the Borrower, in
which case, such Optional Prepayment Notice may be revoked by the Borrower
giving written notice (or telephonic notice promptly confirmed in writing) to
the Administrative Agent on or prior to the date for prepayment specified in
such Optional Prepayment Notice if such condition is not satisfied.  If an
Optional Prepayment Notice is given and has not been revoked by the Borrower in
accordance with the proviso to the immediately preceding sentence, the aggregate
amount specified in such Optional Prepayment Notice shall be due and payable on
the date designated in such Optional Prepayment Notice, together with accrued
interest to such date on the amount so prepaid in

 

29

--------------------------------------------------------------------------------


 

accordance with Section 2.11(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.17.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 

(b)           If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.7 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under
Section 2.17.  Each prepayment shall be applied first to the Swingline Loans to
the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof.  If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure.  Such account shall be administered in accordance with
Section 2.20(g) hereof.

 

Section 2.11.        Interest on Loans.

 

(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.

 

(b)           The Borrower shall pay interest on each Swingline Loan at the rate
applicable to such Loan pursuant to Section 2.4(b).

 

(c)           While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans (including all Swingline Loans) and all other Obligations hereunder
(other than Loans), at an all-in rate in effect for Base Rate Loans, plus an
additional 2% per annum.

 

(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Commitment Termination Date, as the case may be. 
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months or 90 days,
respectively, on each day which occurs every three months or 90 days, as the
case may be, after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date, as the case may be.  Interest on each
Swingline Loan shall be payable on the maturity date of such Loan, which shall
be the last day of the Interest Period applicable thereto, and on the Revolving
Commitment Termination Date.  Interest on any Loan which is converted into a
Loan of another Type or which is repaid or prepaid shall be payable on the date
of such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof.  All Default Interest shall be payable on
demand.

 

30

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.12.        Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent (including, without limitation, as
set forth in the Fee Letter).

 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (subject to Section 2.25(a)(i) in the case of a
Defaulting Lender) a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with the Pricing Grid) on
the daily amount by which the Revolving Commitment of such Lender exceeds such
Lender’s Revolving Credit Exposure during the Availability Period.  For purposes
of computing the commitment fee, the Revolving Commitment of each Lender shall
be deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.

 

(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is Cash
Collateralized, supported by a letter of credit on terms acceptable to the
Issuing Bank, or irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to Section 2.11(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.

 

(d)           The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.

 

(e)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2018 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.

 

Section 2.13.        Computation of Interest and Fees.  All computations of
interest based on the Base Rate shall be made by the Administrative Agent on the
basis of a year of 365/366 days, as the case may be, and all computations of
interest based on the Adjusted LIBO Rate or the Federal Funds Rate and of fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees

 

31

--------------------------------------------------------------------------------


 

are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

Section 2.14.        Inability to Determine Interest Rates.

 

(a)           If prior to the commencement of any Interest Period for any
Eurodollar Borrowing,

 

(i)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(including, without limitation, because the Screen Rate is not available or
published on a current basis) for such Interest Period, or

 

(ii)           the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be)  Eurodollar Loans for
such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement.  Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided, that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 10.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the Screen Rate for the
applicable currency and/or such Interest Period is not available or published at
such time on a current basis), (x) any Notice of Conversion/Continuation that
requests the conversion of any Borrowing to, or

 

32

--------------------------------------------------------------------------------


 

continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Revolving Borrowing or Notice of Swingline Borrowing
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.

 

Section 2.15.        Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.  In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

Section 2.16.        Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           subject any of the Administrative Agent, any Lender and the
Issuing Bank to any Taxes (other than (A) Indemnified Taxes and (B) Excluded
Taxes); or

 

(iii)          impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; provided, that amounts paid under this Section 2.16(a) shall
be without duplication of amounts paid under Section 2.18 and shall not include
Excluded Taxes (including any amounts attributable to any change in the rate of
any Excluded Tax) payable by a Lender or Issuing Bank.

 

33

--------------------------------------------------------------------------------


 

(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s Parent Company) as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s Parent Company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s Parent Company with respect to capital adequacy) then, from time
to time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s Parent
Company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 10 days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.16 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Bank notifies the Borrower of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect.

 

Section 2.17.        Funding Indemnity.  Except in connection with the
Eurodollar Borrowing to be made on the Closing Date, in the event of (a) the
payment of any principal of a Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) any assignment of a
Eurodollar Loan that is required by the Borrower pursuant to Section 2.23 or
(d) the failure by the Borrower to borrow, prepay, convert or continue any
Eurodollar Loan on the date specified in any applicable notice (regardless of
whether such notice is withdrawn or revoked), then, in any such event, the
Borrower shall compensate each Lender, within five (5) Business Days after
written demand from such Lender, for any loss, cost or expense attributable to
such event.  In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan.  A certificate as to any
additional amount payable under this Section 2.17 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

 

34

--------------------------------------------------------------------------------


 

Section 2.18.        Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18 for Indemnified Taxes or Other Taxes) the Administrative
Agent, any Lender or the Issuing Bank, as the case may be, shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.18) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. 
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3)

 

35

--------------------------------------------------------------------------------


 

the Foreign Lender is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP, in each case, establishing a complete
exemption from U.S. federal withholding tax with respect to payments made under
this Agreement.  Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation).  In addition, such Foreign
Lender shall deliver such forms evidencing a complete exemption from withholding
tax under the Code or any treaty to which the United States is a party, promptly
upon the obsolescence or invalidity of any form previously delivered by such
Foreign Lender.  Each such Foreign Lender shall promptly notify the Borrower and
the Administrative Agent at any time that it determines that it is no longer in
a position to provide any previously delivered certificate to the Borrower (or
any other form of certification adopted by the Internal Revenue Service for such
purpose).

 

(f)            For any period with respect to which a Foreign Lender has failed
to provide the Borrower with the appropriate form, certificate or other document
described in Section 2.18(e) (other than if such failure is due to a Change in
Law, occurring subsequent to the date on which a form, certificate or other
document originally was required to be provided, or if such form, certificate or
other document otherwise is not required under subsection (e) above), such
Foreign Lender shall not be entitled to the additional payment or
indemnification under Section 2.18(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Foreign Lender shall reasonably request to assist the Foreign
Lender to recover such Taxes.

 

(g)           If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid amounts pursuant to this Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such governmental authority. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(h)           If a payment made to a Foreign Lender under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA, such Foreign Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law,
such documentation as is prescribed by FATCA.

 

Section 2.19.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon (New York time) on the date when due, in

 

36

--------------------------------------------------------------------------------


 

immediately available funds, free and clear of any defenses, rights of set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17 and 2.18 and 10.3 shall be made directly to the Persons entitled thereto. 
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4(c), 2.5(a), 2.19(d),
2.20(d) or (e) or 10.3(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.20.                         Letters of Credit.

 

(a)                                 During the Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
subsections (d) and (e) of this Section, agrees to issue, at the request of the
Borrower, Letters of Credit for the account of the Borrower or any of its
Subsidiaries on the terms and conditions hereinafter set forth; provided that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $100,000; and (iii) the Borrower may not request any Letter of Credit if,
after giving effect to such issuance, (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount.  Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance.  Each issuance of a Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Lender by
an amount equal to the amount of such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, renewed or extended, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided that in the event of any conflict between such applications, agreements
or instruments and this Agreement, the terms of this Agreement shall control.

 

(c)                                  At least two (2) Business Days prior to the
issuance of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice, and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent, on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit,
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
subsection (a) of this Section or that one or more conditions specified in
Article III are not then satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue such Letter of
Credit in accordance with the Issuing Bank’s usual and customary business
practices.

 

38

--------------------------------------------------------------------------------


 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) of this Section in an amount equal
to its Pro Rata Share of such LC Disbursement on and as of the date which such
Base Rate Borrowing should have occurred.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank. 
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(f)                                   To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to subsection (d) or (e) of this
Section on the due date therefor, such Lender shall pay interest to the Issuing
Bank (through the Administrative Agent) on such amount from such due date to the
date such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.11(c).

 

39

--------------------------------------------------------------------------------


 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this subsection, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to 103% of
the aggregate LC Exposure of all Lenders as of such date plus any accrued and
unpaid fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in Section 8.1(g) or
(h).  Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. The Borrower
agrees to execute any documents and/or certificates to effectuate the intent of
this subsection. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

(h)                                 Promptly following the end of each calendar
quarter, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
outstanding at the end of such Fiscal Quarter.  Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                        Any lack of validity or
enforceability of any Letter of Credit or this Agreement, or whether any Letter
of Credit was issued for the account of any Subsidiary of Borrower;

 

(ii)                                     The existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                                  Any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect;

 

40

--------------------------------------------------------------------------------


 

(iv)                                 Payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                    Any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.20, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder;
or

 

(vi)                                 The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable laws, performance under Letters of Credit by the Issuing Bank, its
correspondents, and the beneficiaries thereof will be governed by (i) either
(x) the rules of the “International Standby Practices 1998” (ISP98) (or such
later revision as may be published by the Institute of International Banking
Law & Practice on any date any Letter of Credit may be issued) or (y) the
rules of the “Uniform Customs and Practices for Documentary Credits” (2007
Revision), International Chamber of Commerce Publication No. 600 (or such later
revision as may be published by the International Chamber of Commerce on any
date any Letter of Credit may be issued) and (ii) to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 10.5.

 

Section 2.21.                         Increase of Commitments; Additional
Lenders.

 

(a)                                 So long as no Event of Default has occurred
and is continuing and the other conditions set forth in Section 3.2 are
satisfied, from time to time after the Closing Date, Borrower may, upon at least
30 days’ written notice to the Administrative Agent (who shall promptly provide
a copy of such notice to each Lender), propose to increase the Aggregate
Revolving Commitments to an amount not to exceed $175,000,000 (the amount of any
such increase, the “Additional Commitment Amount”).  Each Lender shall have the
right for a period of 15 days following receipt of such notice, to elect by
written notice to the Borrower and the Administrative Agent to increase its
Revolving Commitment by a principal amount

 

41

--------------------------------------------------------------------------------


 

equal to its Pro Rata Share of the Additional Commitment Amount.  No Lender (or
any successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender.

 

(b)                                 If any Lender shall not elect to increase
its Revolving Commitment pursuant to subsection (a) of this Section 2.21, the
Borrower may designate another bank or other financial institution (which may
be, but need not be, one or more of the existing Lenders) which at the time
agrees to, in the case of any such Person that is an existing Lender, increase
its Revolving Commitment and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
any new bank or financial institution must be reasonably acceptable to the
Administrative Agent, each Issuing Bank and each Swingline Lender.  The sum of
the increases in the Revolving Commitments of the existing Lenders pursuant to
this subsection (b) plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount.

 

(c)                                  An increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.21 shall become effective upon
the receipt by the Administrative Agent of a supplement or joinder in form and
substance satisfactory to the Administrative Agent executed by the Borrower and
by each Additional Lender and by each other Lender whose Revolving Commitment is
to be increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
notes evidencing such increase in the Revolving Commitments (at the request of
any Lender), and such evidence of appropriate corporate authorization on the
part of the Borrower with respect to the increase in the Revolving Commitments
and such opinions of counsel for the Borrower with respect to the increase in
the Revolving Commitments as the Administrative Agent may reasonably request.

 

(d)                                 Upon the acceptance of any such agreement by
the Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such agreement and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

 

(e)                                  Upon any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section 2.21 that is not pro rata
among all Lenders, (x) within five Business Days, in the case of any Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the
Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Revolving Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.

 

Section 2.22.                         Mitigation of Obligations.  If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable

 

42

--------------------------------------------------------------------------------


 

under Section 2.16 or Section 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.23.                         Replacement of Lenders. If (a) any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or (b) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.16 or 2.18, as
applicable) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), and (iii) in the case of a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Section 2.24.                         Extensions of Revolving Commitment
Termination Date.  After the first anniversary of the Closing Date and at least
45 days prior to the scheduled Revolving Commitment Termination Date then in
effect, the Borrower may (but in no event more than once per year or twice
during the term of this Agreement), by written notice to the Administrative
Agent, request that the scheduled Revolving Commitment Termination Date then in
effect be extended for a twelve-month period, effective as of a date selected by
the Borrower (the “Extension Effective Date”); the Extension Effective Date
shall be at least 45 days, but not more than 60 days, after the date such
extension request is received by the Administrative Agent (the “Extension
Request Date”). Upon receipt of the extension request, the Administrative Agent
shall promptly notify each Lender thereof.  If a Lender agrees, in its
individual and sole discretion, to so extend its Revolving Commitment (an
“Extending Lender”), it shall deliver to the Administrative Agent a written
notice of its agreement to do so no later than 15 days after the Extension
Request Date (or such later date to which the Borrower and the Administrative
Agent shall agree), and the Administrative Agent shall promptly thereafter
notify the Borrower of such Extending Lender’s agreement to extend its Revolving
Commitment (and such agreement shall be irrevocable until the Extension
Effective Date).  The Revolving Commitment of any Lender that fails to accept or
respond to the Borrower’s request for extension of the Revolving Commitment
Termination Date (a “Declining Lender”) shall be terminated on the Revolving
Commitment Termination Date then in effect for such Lender (without regard to
any extension by other Lenders) and on such Revolving Commitment Termination
Date, the Borrower shall pay in full the unpaid principal amount of all Loans
owing to such Declining Lender, together with all accrued and unpaid interest
thereon and all fees accrued and unpaid under this Agreement to the date of such
payment of principal and all other amounts due to such Declining Lender under
this Agreement.  The Administrative Agent shall promptly notify each Extending
Lender of the aggregate Commitments of the Declining Lenders.  Each Extending
Lender may offer to increase its respective Commitment by an amount not to
exceed the aggregate amount of the Declining Lenders’ Commitments, and such
Extending Lender shall deliver to the Administrative Agent a notice of its offer
to so increase its Commitment no later than 30 days after the Extension Request
Date (or such later date to which the Borrower and the Administrative Agent
shall agree), and such offer shall be irrevocable until the Extension Effective
Date. To the extent the

 

43

--------------------------------------------------------------------------------


 

aggregate amount of additional Commitments that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders’ Commitments, such additional Commitments shall be reduced on a pro rata
basis. To the extent the aggregate amount of Commitments that the Extending
Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right but not the obligation to require any Declining Lender to
(and any such Declining Lender shall) assign in full its rights and obligations
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.4, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Loans owing to such Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement and (iii) any
such assignment shall be effective on the date on or before such Extension
Effective Date as may be specified by the Borrower and agreed to by the
respective New Lenders and Extending Lenders, as the case may be, and the
Administrative Agent.  If, but only if, Extending Lenders and New Lenders, as
the case may be, have agreed to provide Commitments in an aggregate amount
greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 3.2 are met, the Revolving Commitment Termination Date in effect with
respect to such Extending Lenders and New Lenders shall be extended by twelve
months.

 

Section 2.25.                         Defaulting Lenders.

 

(a)                                 If a Revolving Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

 

(i)                                        fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.12(b);

 

(ii)                                     (A) such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and (B) notwithstanding Section 10.2, any such Defaulting Lender shall not have
the right to vote on or consent to any amendment or waiver under this Agreement
if such amendment or waiver does not (x) disproportionately in an adverse manner
affect the rights of such Defaulting Lender, or (y) increase or extend such
Defaulting Lender’s Commitment hereunder or reduce the principal owed to such
Defaulting Lender or extend the final maturity thereof; provided, that any
amendment to this clause (B) shall require the consent of all Lenders, including
any Defaulting Lenders;

 

(iii)                                  so long as no Event of Default has
occurred and is continuing, the LC Exposure and the Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective no later than one (1) Business Day after
the Administrative Agent has actual knowledge that such Revolving Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments (calculated as if the
Defaulting Lender’s Revolving Commitment was reduced to zero and each
Non-Defaulting Lender’s Revolving Commitment had been increased
proportionately); provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation; and

 

44

--------------------------------------------------------------------------------


 

(iv)                                 to the extent that any portion (the
“unreallocated portion”) of the LC Exposure and the Swingline Exposure of any
Defaulting Lender cannot be reallocated pursuant to clause (i) above for any
reason, the Borrower will, not later than ten (10) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender), do any combination of the following: (x) Cash Collateralize
the obligations of the Borrower to the Issuing Bank or the Swingline Lender in
respect of such LC Exposure or such Swingline Exposure, as the case may be, in
an amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and the Swingline Exposure of such Defaulting Lender, (y) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (z) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

(b)                                 If the Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their discretion
that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, the LC Exposure and the Swingline Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment, and such
Lender will purchase at par such portion of outstanding Revolving Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure of the Lenders
to be on a pro rata basis in accordance with their respective Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the
foregoing).  If any cash collateral has been posted with respect to the LC
Exposure or the Swingline Exposure of such Defaulting Lender, the Administrative
Agent will promptly return such cash collateral to the Borrower; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; provided, further, that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend, extend, renew or
increase any Letter of Credit, and the Swingline Lender will not be required to
fund any Swingline Loans, as applicable, unless it is satisfied that 100% of the
related LC Exposure and Swingline Exposure after giving effect thereto is fully
covered or eliminated by any combination satisfactory to the Issuing Bank or the
Swingline Lender, as the case may be, of the following:

 

(i)                                        in the case of a Defaulting Lender,
the Swingline Exposure and the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders as provided in subsection (a)(iii) of
this Section;

 

(ii)                                     in the case of a Defaulting Lender,
without limiting the provisions of subsection (a)(iv) of this Section, the
Borrower Cash Collateralizes its reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit or such Swingline
Loan, or the Borrower makes other arrangements

 

45

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

 

(iii)                                  in the case of a Defaulting Lender, the
Borrower agrees that the face amount of such requested Letter of Credit or the
principal amount of such requested Swingline Loan will be reduced by an amount
equal to the unreallocated, non-Cash Collateralized portion thereof as to which
such Defaulting Lender would otherwise be liable, in which case the obligations
of the Non-Defaulting Lenders in respect of such Letter of Credit or such
Swingline Loan will, subject to the limitation in the proviso below, be on a pro
rata basis in accordance with the Commitments of the Non-Defaulting Lenders, and
the pro rata payment provisions of Section 2.19 will be deemed adjusted to
reflect this provision; provided that the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reduction.

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall, unless the Administrative
Agent determines that such application entails a material risk of violation of
applicable law or order, be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the Issuing Bank and the Swingline Lender hereunder; third, to Cash
Collateralize for the benefit of the Issuing Bank such Defaulting Lender’s LC
Exposure; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize such Defaulting Lender’s LC Exposure with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as the Revolving Credit Exposure of
each Lender is held in accordance with such Lender’s Commitment without giving
effect to Section 2.25(a)(iii). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.25(d) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

46

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.                                Conditions To Effectiveness.  This
Agreement shall become effective, and the Lenders, the Swingline Lender and
Issuing Bank shall be obligated to make the initial Loans and issue the initial
Letters of Credit hereunder, upon the satisfaction of the following conditions,
in addition to the conditions precedent specified in Section 3.2:

 

(a)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Closing Date that
have been invoiced to the Borrower, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
outside counsel to the Administrative Agent) required to be reimbursed or paid
by the Borrower hereunder, under any other Loan Document and under any agreement
with the Administrative Agent or SunTrust Robinson Humphrey, Inc. as Lead
Arranger.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following:

 

(i)                                        a counterpart of this Agreement
signed by or on behalf of each party hereto or written evidence satisfactory to
the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

 

(ii)                                     duly executed notes payable to each
Lender and to the Swingline Lender, in each case, only if requested by such
Lender at least one (1) Business Day prior to the Closing Date;

 

(iii)                                  a certificate of the Secretary or
Assistant Secretary of the Borrower, in the form of Exhibit 3.1(b)(iii),
(A) attaching and certifying copies of the Borrower Partnership Agreement
(B) attaching and certifying copies of the resolutions of the management
committee of the Borrower and other appropriate authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (C) certifying the good standing of the Partnership in each jurisdiction
in which the Pipeline is located, and (D) certifying the name, title and true
signature of each officer of the Borrower executing the Loan Documents;

 

(iv)                                 favorable written legal opinions, addressed
to the Administrative Agent and each of the Lenders, and covering such matters
relating to the Borrower, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request, of (a) Vinson & Elkins LLP, special New York counsel to the Borrower,
and (b) Jon Dobson, in-house counsel to TransCanada USA Services Inc., an
Affiliate of the Borrower;

 

(v)                                    a certificate in the form of
Exhibit 3.1(b)(v), dated the Closing Date and signed by a Responsible Officer,
certifying that (A) all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law or by any Contractual Obligation of the Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby have been obtained, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing, (B) no Default or Event of
Default exists, (C) no default or event of default exists in respect of the
Senior Notes or any other Indebtedness in an aggregate amount greater than or
equal to the Designated

 

47

--------------------------------------------------------------------------------


 

Threshold, (D) all representations and warranties of the Borrower set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) (E) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect, and (F) the copies of the Designated Project Agreements in
effect on the Closing Date which are attached as an exhibit to such certificate
are true and correct copies of such Designated Project Agreements; provided, the
only Service Agreements that are required to be attached shall be those Service
Agreements with a contracted volume of 20,000 Dth/d or more;

 

(vi)                                 copies of the audited financial statements
for the Borrower and its Subsidiaries for the Fiscal Years ending December 31,
2015, December 31, 2016 and December 31, 2017;

 

(vii)                              projections of the Borrower during the five
year period from December 31, 2017;

 

(viii)                           a certificate, dated as of the Closing Date and
signed by the chief financial officer of the Borrower, confirming that the
Borrower and each Subsidiary is Solvent before and after giving effect to the
transactions contemplated to occur on the Closing Date; and

 

(ix)                                 to the extent requested by the
Administrative Agent, the Administrative Agent shall have received, a reasonable
time prior to the Closing Date, all documentation and other information with
respect to the Borrower and the Partner that the Administrative Agent reasonably
believes is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

Section 3.2.                                Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit is subject to
the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of the
Borrower set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, extension or renewal of such Letter of Credit (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects as of such date), in each
case before and after giving effect thereto; and

 

(c)                                  the Borrower shall have delivered the
required Notice of Borrowing.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

 

Section 3.3.                                Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article III, unless otherwise specified, shall be delivered
to the Administrative Agent for the account of each of the Lenders and in
sufficient counterparts

 

48

--------------------------------------------------------------------------------


 

or copies for each of the Lenders and shall be in form and substance
satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                                Existence; Power.  The Borrower and
each of its Subsidiaries (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.2.                                Organizational Power;
Authorization.  The execution, delivery and performance by the Borrower of the
Loan Documents are within the Borrower’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action.  This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which the
Borrower is a party, when executed and delivered by the Borrower, will
constitute, valid and binding obligations of the Borrower, enforceable against
it in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3.                                Governmental Approvals; No
Conflicts.  The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority (including, without limitation, any Governmental Approvals), except
those as have been obtained or made and are in full force and effect, (b) will
not violate any Requirements of Law applicable to the Borrower and any of its
Subsidiaries, or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding on the Borrower or any of its Subsidiaries or any of
its assets or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries, in each case other than violations,
defaults or rights which could not reasonably expected to result in a Material
Adverse Effect, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries, except Liens (if
any) created under the Loan Documents.

 

Section 4.4.                                Financial Statements.  The Borrower
has furnished to each Lender the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2017 and the related
consolidated statements of income, partners’ equity and cash flows for the
Fiscal Year then ended prepared by KPMG LLP. Such financial statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied. As of
the Closing Date, since December 31, 2017, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

Section 4.5.                                Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.

 

(b)                                 Except for the matters set forth on Schedule
4.5, neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, that, in each case, could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

Section 4.6.                                Compliance with Laws and
Agreements.  The Borrower and each Subsidiary is in compliance with (a) its
Tariff, all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all indentures, agreements or other instruments
binding upon it or its properties, except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.7.                                Investment Company Act, Etc. 
Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith, except those as have
been obtained or made and are in full force and effect.

 

Section 4.8.                                Taxes.  The Borrower and its
Subsidiaries and each other Person for whose taxes the Borrower or any
Subsidiary is liable have timely filed or caused to be filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.9.                                Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X. 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock”.

 

Section 4.10.                         ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  With respect to the Plans,
(a) the present value of all accumulated benefit obligations under each Plan
(based on the assumptions used

 

50

--------------------------------------------------------------------------------


 

for purposes of Statement of Financial Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and (b) the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans, where the liability, if any, in (a) or (b) above could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.11.                         Ownership of Property.

 

(a)                                 Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold or easement interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the most recent audited consolidated balance sheet
of the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement except to the extent that the failure to have
such good title or valid leasehold or easement or that the existence of such
Liens could not reasonably be expected to result in a Material Adverse Effect.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

 

(b)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, each of the Borrower and its
Subsidiaries owns, or is licensed, or otherwise has the right, to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe in any material respect on the
rights of any other Person.

 

(c)                                  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.  Such insurance, with respect to the physical assets and business
interruption only,  may include self-insurance or be subject to co-insurance,
deductibility or similar clauses which, in effect, result in self-insurance of
certain losses, provided that such self-insurance is in accord with the approved
practices of business enterprises of established reputation similarly situated,
and, notwithstanding the foregoing provisions of this Section, the Borrower or
any Subsidiary may effect workers’ compensation or similar insurance in respect
of operations in any state or other jurisdiction through an insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self-insurance in accord with applicable laws.

 

Section 4.12.                         Disclosure.  The Borrower has disclosed to
the Lenders all agreements, instruments, and corporate or other restrictions to
which the Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  None of the reports
(including without limitation all reports that the Borrower is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in each case when taken
as a whole, in light of the circumstances under which they were made, not
materially misleading.

 

51

--------------------------------------------------------------------------------


 

Section 4.13.                         Labor Relations.  There are no strikes,
lockouts or other material labor disputes or grievances against the Borrower or
any of its Subsidiaries, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries, and no significant unfair
labor practice, charges or grievances are pending against the Borrower or any of
its Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority.  All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.                         Subsidiaries.  Schedule 4.14 sets forth
the name of, the jurisdiction of incorporation or organization of, and the type
of, each Subsidiary, in each case as of the Closing Date.

 

Section 4.15.                         Solvency.  After giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement, the Borrower, and the Borrower together with its Subsidiaries taken
as a whole, will be Solvent.

 

Section 4.16.                         OFAC.  The Borrower (i) is not a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does not
knowingly engage in any dealings or transactions prohibited by Section 2 of such
executive order, or is not otherwise knowingly associated with any such person
in any manner violative of Section 2 of such executive order, or (iii) is not a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other OFAC regulation or
executive order.

 

Section 4.17.                         Patriot Act.  The Borrower is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

Section 4.18.                         Partnership Agreement.  The Borrower
Partnership Agreement is in full force and effect.

 

Section 4.19.                         EEA Financial Institution.  Neither the
Borrower nor any Subsidiary is an EEA Financial Institution.

 

Section 4.20.                         Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with applicable
Sanctions that could result in a material fine or penalty to the Borrower or its
Subsidiaries. None of the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers,
employees or agents is a Sanctioned Person. No part of the proceeds of any Loans
hereunder will be used directly or indirectly (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as

 

52

--------------------------------------------------------------------------------


 

amended and in effect from time to time in any respect that is material in
relation to the business, operations, assets or properties of the Borrower and
its Subsidiaries taken as a whole; or (ii) to fund any operations in, finance
any investments or activities in or make any payments to a Sanctioned Person or
a Sanctioned Country.

 

Section 4.21.                         Project Agreements.  The Project
Agreements have been duly authorized, executed and delivered by the Borrower or
PNGTS Operating Co, as the case may be, and constitute valid and legally binding
agreements of the Borrower or PNGTS Operating Co., as the case may be,
enforceable against the Borrower or PNGTS Operating Co., as the case may be, in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 5.1.                                Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent and,
pursuant to the procedures described in Section 10.1(b)(i), each Lender:

 

(a)                                 as soon as available and in any event within
120 days after the end of each Fiscal Year of Borrower, a copy of the annual
audited report for such Fiscal Year for the Borrower and its Subsidiaries,
containing a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, partners’ equity and cash flows (together with all footnotes thereto) of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and reported on by KPMG LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

(b)                                 as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of the
Borrower, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a Compliance
Certificate signed by a Responsible Officer;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all functions of said
Commission, and all annual financial reports which the Borrower files with FERC
or the Department of Energy; provided,

 

53

--------------------------------------------------------------------------------


 

that the Borrower’s financial reports filed with FERC or the Department of
Energy required to be delivered pursuant to Section 6.01(d) may be deemed
delivered on the date on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, governmental or third-party website);

 

(e)                                  promptly upon the entering into thereof,
copies of any amendments, supplements or other modifications of or to the Joint
Facilities Ownership Agreement or the Joint Facilities Operating Agreement; and

 

(f)                                   promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

Section 5.2.                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent prompt written notice of the
following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 (i) the filing or commencement of, or any
material development in, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
and (ii) to the extent clause (i) above does not apply, promptly, and in any
event no later than thirty days following receipt thereof, copies of all
material written communications amending, modifying or affecting any material
Governmental Approval then required to be in effect in a manner that could have
a Material Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, since the
Closing Date, could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding the Designated
Threshold;

 

(e)                                  the occurrence of any default or event of
default, or the receipt by Borrower or any of its Subsidiaries of any written
notice of an alleged default or event of default, in respect of (a) any
Indebtedness under the Senior Note Documents, unless irrevocable notice of
repayment has been sent to the holders of the Senior Notes and (ii) any other
Indebtedness of the Borrower or any of its Subsidiaries in excess of the
Designated Threshold;

 

(f)                                   the occurrence of any material default
under any Service Agreement with a Shipper or any action or inaction by itself
or any Shipper which but for the lapse of time or the giving of notice or both
would become a material default under its Service Agreement which could
reasonably be expected to result in a Material Adverse Effect, accompanied by a
written statement of a Responsible Officer which sets forth, so far as is known
to such officer, the relevant details of such default, action or inaction and
any action the Borrower or the Shipper has taken or proposes to take with
respect thereto;

 

54

--------------------------------------------------------------------------------


 

(g)                                  the occurrence of any material default
under the Joint Facilities Operating Agreement or any action or inaction by
itself or any counterparty thereto which but for the lapse of time or the giving
of notice or both would become a material default under the Joint Facilities
Operating Agreement which could reasonably be expected to result in a Material
Adverse Effect, accompanied by a written statement of a Responsible Officer
which sets forth, so far as is known to such officer, the relevant details of
such default, action or inaction and any action the Borrower or any counterparty
thereto has taken or proposes to take with respect thereto;

 

(h)                                 to the extent clause (f) or (g) above does
not apply, any material dispute between the Borrower or any Subsidiary and any
other Person party to a Project Agreement which could reasonably be expected to
result in a Material Adverse Effect, accompanied by a written statement of a
Responsible Officer which sets forth, so far as is known to such officer, the
relevant details of such dispute and any action the Borrower or such Subsidiary
or such other Person has taken or proposes to take with respect thereto;

 

(i)                                     to the extent clause (f), (g) or
(h) above or Section 5.15 does not apply, promptly, and in any event no later
than thirty days following receipt thereof, copies of all written notices of
default received by the Borrower or a Subsidiary under any Project Agreement or
the PXP Precedent Agreement; and

 

(j)                                    any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.                                Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section 5.3 shall prohibit any
conversion, merger, consolidation, liquidation or dissolution permitted under
Section 7.3.

 

Section 5.4.                                Compliance with Laws, Etc. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
its business and properties, including, without limitation, all Governmental
Approvals, Environmental Laws, ERISA and OSHA, except where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents which are acting or benefitting in any capacity
in connection with this Agreement with Anti-Corruption Laws and applicable
Sanctions.

 

Section 5.5.                                Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay and discharge at
or before maturity, all of its obligations and liabilities (including without
limitation all taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP

 

55

--------------------------------------------------------------------------------


 

or (b) the failure to make any such payment could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.6.                                Books and Records.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with law or GAAP and RAP with respect to which such Person is
required to maintain written records in relation to its business and activities.

 

Section 5.7.                                Visitation, Inspection, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required; provided, further, that any such visits or inspections shall
be subject to such conditions as the Borrower and each of its Subsidiaries shall
deem necessary based on reasonable considerations of safety and security; and
provided, further, that neither the Borrower nor any Subsidiary shall be
required to disclose to the Administrative Agent or any representatives thereof
any information which is subject to the attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third parties.

 

Section 5.8.                                Maintenance of Properties;
Insurance.  The Borrower will, will cause each of its Subsidiaries to, and will
exercise commercially reasonable efforts under the terms of the Joint Facilities
Operating Agreement to cause the operator of the Joint Facilities to, (a) keep
and maintain all property material to the conduct of its business (including the
PNGTS North System and the Joint Facilities, as applicable) in good working
order and condition, ordinary wear and tear excepted, and operate and construct
such property in substantial conformity with all applicable Project Agreements,
Good Pipeline Practices and all applicable material Governmental Approvals and
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against loss or damage of the kinds customarily insured
against by companies in the same or similar businesses operating in the same or
similar locations.  Such insurance, with respect to the physical assets and
business interruption only, may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated, and, notwithstanding the foregoing provisions of this
Section, the Borrower, any Subsidiary or the operator of the Joint Facilities
may effect workers’ compensation or similar insurance in respect of operations
in any state or other jurisdiction through an insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws.

 

Section 5.9.                                Use of Proceeds and Letters of
Credit.  The Borrower will use the proceeds of all Loans to refinance existing
indebtedness, to finance permitted acquisitions, to pay related fees and
expenses, to issue Letters of Credit and to provide for working capital needs
and for other general business purposes of the Borrower and its Subsidiaries,
including capital expenditures.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X.  All Letters of Credit
will be used for general business purposes.

 

56

--------------------------------------------------------------------------------


 

Section 5.10.                         Pari Passu Status.  The Borrower will
ensure the claims and rights of the Lenders against it under this Agreement and
each other Loan Document will not be subordinate to, and will rank at all times
at least pari passu with, all other unsecured Indebtedness of the Borrower. The
Borrower will not amend, modify or supplement the Senior Note Documents or the
Senior Notes in any manner that would make them materially more onerous to the
Borrower than the provisions of this Agreement and the notes as in effect from
time to time (it being understood and accepted that the Senior 5.90% Notes are
permitted to be secured (subject to Section 5.14) and the security provisions of
the Senior Secured 5.90% Note Documents as in effect on the Closing Date are
acceptable to the Lenders).

 

Section 5.11.                         Maintenance of Tax Status.  Subject to
Section 7.3 and to the extent permitted by Requirements of Law, the Borrower
shall take all action necessary to prevent the Borrower from being, and will
take no action which would have the effect of causing the Borrower to be,
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for U.S. federal income tax purposes.

 

Section 5.12.                         Performance of Project Agreements;
Enforcement of Tariff.  The Borrower shall, and shall cause its Subsidiaries to,
(a) use commercially reasonable efforts to perform and observe all material
terms and provisions of each Project Agreement to which it or any Subsidiary is
a party, (b) maintain such Project Agreements in full force and effect in
accordance with their terms and (c) enforce such Project Agreements in
accordance with their respective terms, unless, in each case of clause (b) or
(c) a failure to do so could not reasonably be expected to have a Material
Adverse Effect.  In addition, the Borrower shall use its best efforts to cause
the Tariff to remain effective.

 

Section 5.13.                         Shipper Credit Quality.  Except as could
not reasonably be expected to have a Material Adverse Effect, the Borrower will
require all Shippers to meet the creditworthiness standards of the Tariff and,
if necessary, to provide credit enhancement consistent with the Tariff.

 

Section 5.14.                         Senior Secured 5.90% Notes.  On or prior
to September 30, 2018, the Borrower shall (a) repay, or refinance, in full, all
outstanding obligations owing under the Senior Secured 5.90% Notes and deliver
to the Administrative Agent (i) evidence of such repayment or refinancing (e.g.,
a wire transfer statement) and (ii) file-stamped UCC-3 termination statements
from the appropriate filing office in each jurisdiction where a UCC-1 financing
statement was filed and remains effective for purposes of perfecting the Lien on
the obligations under the Senior Secured 5.90% Notes and (b) use reasonable best
efforts to deliver after such date (to the extent not otherwise delivered) to
the Administrative Agent documentation necessary to evidence the termination and
release of any and each controlled deposit account in existence with respect to
the Lien on the obligations under the Senior Secured 5.90% Notes; provided,
that, for the avoidance of doubt, the Borrower will not create, incur, assume or
suffer to exist any Lien in connection with a refinancing unless such Lien is
otherwise permitted under Section 7.2.

 

Section 5.15.                         PXP Precedent Agreement
Events.                                              .

 

(a)                                 Notice of PXP Precedent Agreement Events. 
Promptly (and in no event later than five Business Days after the occurrence
thereof), the Borrower will furnish the Administrative Agent (for further
delivery to the Lenders):

 

(i)                                     written notice of any of the following: 
(A) the occurrence of any material default under the PXP Precedent Agreement or
any action or inaction by itself or any counterparty; (B) any amendment,
modification, supplement or waiver of the PXP Precedent Agreement, individually
or in the aggregate, with all other such amendments, modifications, supplements
and waivers of the PXP Precedent Agreement; (C) failure to (1) perform and
observe all material terms and provisions of the PXP Precedent Agreement, or
(2) enforce the PXP Precedent Agreement in

 

57

--------------------------------------------------------------------------------


 

accordance with its terms; or (D) termination of the PXP Precedent Agreement
prior to its stated termination date;

 

in each case of clauses (A), (B), (C) or (D), which, in the reasonable business
discretion of the Borrower, could be expected to result in the Borrower being
unable to deliver the applicable Compliance Certificate to the Administrative
Agent for any of the three succeeding delivery dates required pursuant to
Section 5.1(c) that would demonstrate the Borrower is in compliance with the
applicable Leverage Ratio required under Section 6.1 for the applicable period
(a “PXP Precedent Agreement Event”); and

 

(ii)                                  a certificate from the Principal Executive
Officer, Principal Financial Officer or Treasurer of the Borrower attaching
financial projections setting forth, for the Fiscal Quarter in which the PXP
Precedent Agreement Event occurred and the next three succeeding Fiscal Quarters
thereafter, (i) Consolidated Total Debt as of the last day of each applicable
Fiscal Quarter, (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on the last day of each applicable Fiscal Quarter and
(iii) compliance or non-compliance, as applicable with the applicable Leverage
Ratios required under Section 6.1, in each case, after giving effect to the PXP
Precedent Agreement Event (with supporting calculations reasonably acceptable to
the Administrative Agent) (the “PXP Projections”).

 

(b)                                 Remedial Actions.

 

(i)                                     On the 90th day after the occurrence of
a PXP Precedent Agreement Event, the Borrower shall deliver a certificate to the
Administrative Agent (for further delivery to the Lenders) from the Principal
Executive Officer, Principal Financial Officer or Treasurer of the Borrower
attaching financial projections which update the PXP Projections (including
updates as to compliance or non-compliance of the applicable Leverage Ratios set
forth in the PXP Projections), in each case, after giving effect to any event,
act, condition or occurrence of whatever nature, whether singularly or in
conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, resulting in, in
the reasonable business discretion of the Borrower, any changes to the PXP
Projections (accompanied by supporting calculations reasonably acceptable to the
Administrative Agent) (the “Updated PXP Projections”).

 

(ii)                                  If the Updated PXP Projections do not
demonstrate that the Borrower can comply with each of the various Leverage Ratio
requirements set forth in the PXP Projections, within thirty (30) days from the
required delivery date of the Updated PXP Projections, the Borrower shall prepay
(up to an amount necessary to reduce the Consolidated Total Debt of the Borrower
by an amount sufficient to demonstrate compliance with each such Leverage Ratio
in the Updated PXP Precedent Projections) (A) first, any outstanding Obligations
under this Agreement in accordance with the terms of this Agreement and
(B) second, any other outstanding Indebtedness of the Borrower and its
Subsidiaries.

 

ARTICLE VI

 

FINANCIAL COVENANT

 

Until the Termination Date, the Borrower covenants and agrees that:

 

58

--------------------------------------------------------------------------------


 

Section 6.1.                                Leverage Ratio.  The Borrower will
maintain at all times a Leverage Ratio of not greater than 5.00:1.00 (the
“Required Threshold”); provided, however, that if the Borrower consummates one
or more acquisitions permitted hereunder with a total consideration of
$25,000,000 or more during any Fiscal Quarter, then the Required Threshold shall
be increased to 5.50 to 1.00 for (i) the Fiscal Quarter in which such
acquisition occurs (the “Acquisition Quarter”) and (ii) the two (2) Fiscal
Quarters following the Acquisition Quarter, and shall be decreased to 5.00 to
1.00 as of the last day of each Fiscal Quarter thereafter (unless subsequently
increased pursuant to this proviso in connection with another acquisition
permitted hereunder). For the purposes of computing the Leverage Ratio,
Consolidated EBITDA shall include Material Project EBITDA Adjustments.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 7.1.                                Indebtedness.  The Borrower will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except Indebtedness in an aggregate outstanding principal amount
at any one time outstanding not to exceed 5% of Partners’ Capital at such time. 
Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.

 

Section 7.2.                                Negative Pledge.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired or, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Liens on any property or asset of the
Borrower or any Subsidiary existing on the Closing Date set forth on Schedule
7.2; provided, that such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary;

 

(c)                                  purchase money Liens upon or in any fixed
or capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secures Indebtedness not prohibited
by Section 7.1, (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, and (v) the aggregate outstanding
amount of Indebtedness secured by all such Liens does not exceed 5% of Partners’
Capital at any time;

 

(d)                                 any Lien (i) existing on any asset of any
Person at the time such Person becomes a Subsidiary of the Borrower,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Subsidiary of the Borrower or (iii) existing on any
asset prior to the

 

59

--------------------------------------------------------------------------------


 

acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;

 

(e)                                  extensions, renewals, or replacements of
any Lien referred to in paragraphs (a) through (d) of this Section 7.2 (other
than extensions, renewals, or replacements of the Lien securing the obligations
owed pursuant to the Senior Secured 5.90% Notes); provided, that the principal
amount of the Indebtedness secured thereby is not increased (except by an amount
equal to unpaid accrued interest and premium (including applicable prepayment
penalties) thereon plus fees and expenses reasonably incurred in connection
therewith) and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby;

 

(f)                                   Liens on cash and cash equivalents granted
pursuant to master netting agreements entered into in the ordinary course of
business in connection with Hedging Transactions; provided that (i) the
transactions secured by such Liens are governed by standard International Swaps
and Derivatives Association, Inc. (“ISDA”) documentation, and (ii) such Hedging
Transactions consist of derivative transactions contemplated to be settled in
cash and not by physical delivery and are designed to minimize the risk of
fluctuations in oil and gas prices, interest rates or foreign currency rates
with respect to the Borrower’s and its Subsidiaries’ operations in the ordinary
course of its business;

 

(g)                                  Liens pursuant to master netting agreements
entered into in the ordinary course of business in connection with Hedging
Transactions, in each case pursuant to which the Borrower or any Subsidiary of
the Borrower, as a party to such master netting agreement and as pledgor,
pledges or otherwise transfers to the other party to such master netting
agreement, as pledgee, in order to secure the Borrower’s or such Subsidiary’s
obligations under such master netting agreement, a Lien upon and/or right of set
off against, all right, title, and interest of the pledgor in any obligations of
the pledgee owed to the pledgor, together with all accounts and general
intangibles and payment intangibles in respect of such obligations and all
dividends, interest, and other proceeds from time to time received, receivable,
or otherwise distributed in respect of, or in exchange for, any or all of the
foregoing; and

 

(h)                                 any Liens in favor of the Administrative
Agent arising under Section 2.20(g).

 

Section 7.3.                                Fundamental Changes.

 

(a)                                 The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate into any other Person, or permit
any other Person to merge into or consolidate with it, or sell, lease, transfer
or otherwise dispose of (in a single transaction or a series of transactions)
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of or other equity interest in any of its
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, then (i) the Borrower or any Subsidiary may merge with a
Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person, (ii) any Subsidiary may merge into another
Subsidiary; (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of all or substantially all of its assets to the Borrower or to another
Subsidiary of the Borrower; and (iv) any Subsidiary may sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of or other equity interest or may liquidate or
dissolve if no Default or Event of Default has occurred and is continuing or
would result therefrom, and the Borrower determines in good faith that such
sale, lease, transfer, disposition, liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that (x)

 

60

--------------------------------------------------------------------------------


 

in no event shall any such merger, consolidation, sale, transfer, lease or other
disposition whether or not otherwise permitted by this Section 7.3 have the
effect of releasing the Borrower from any of its obligations and liabilities
under this Agreement or the other Loan Documents and (y) in no event shall the
Borrower merge or consolidate with or into any other Person, or sell, assign,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its business and assets (whether now
owned or hereafter acquired) to, any Person.

 

(b)                                 The Borrower shall not lease, sell or
otherwise dispose of its assets to any other Person except: (i) sales of
inventory and other assets in the ordinary course of business, (ii) leases,
sales or other dispositions of its assets that, together with all other assets
of Borrower previously leased, sold or disposed of (other than disposed of
pursuant to this Section 7.3(b)) during the twelve-month period ending with the
month in which any such lease, sale or other disposition occurs, do not
constitute a substantial portion of the assets of Borrower, (iii) sales of
assets which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of Borrower, and (v) as
permitted pursuant to Section 11 of the Borrower Partnership Agreement.

 

(c)                                  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business other than the operation of
the Pipeline, the construction and operation of additions, extensions and
expansions related to the Pipeline, the ownership and operation of any other
pipelines, gas storage facilities and related equipment and Property, and
services related to the transportation and marketing of natural gas
transportation services.

 

Notwithstanding anything in this Section 7.3 or in Section 5.3 to the contrary,
upon thirty (30) days prior written notice to the Administrative Agent, the
Borrower may convert into a corporation, limited liability company or
partnership, in each case, formed in a state of the United States of America;
provided, that (x) no Default or Event of Default has occurred or is continuing
or would result therefrom, (y) the continuing or surviving Person shall assume
the obligations of the Borrower pursuant to documents reasonably acceptable to
the Administrative Agent (including, without limitation, all consents,
approvals, authorizations, registrations and filings and orders required or
advisable to be made or obtained under any Requirement of Law or by any
Contractual Obligation of the Borrower) and (z) concurrently with the
effectiveness of such conversion, this Agreement shall be amended to reflect the
changes in, inter alia, the Borrower’s organizational identity and its
organizational or governing documents (including, without limitation,
Section 5.11 to reflect the different tax structure, as necessary) so that the
terms of this Agreement and the other Loan Documents upon the effectiveness of
such conversion are no less favorable to the Lenders than the terms of this
Agreement and the other Loan Documents in effect immediately prior to such
conversion.

 

Section 7.4.                                Investments, Loans, Etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

(a)                                 Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

(b)                                 Permitted Investments;

 

61

--------------------------------------------------------------------------------


 

(c)                                  Guarantees constituting Indebtedness
permitted by Section 7.1;

 

(d)                                 loans or advances to employees, officers or
directors of the Borrower or any Subsidiary in the ordinary course of business
for travel, relocation and related expenses; provided, however, that the
aggregate amount of all such loans and advances does not exceed $1,000,000 at
any one time outstanding;

 

(e)                                  Hedging Transactions permitted by
Section 7.10;

 

(f)                                   Investments consisting of advances in the
ordinary course of business in the operation of the Pipeline, the construction
of additional gas compressor facilities on the Pipeline or the retrofitting of
gas compressor facilities existing on the Pipeline;

 

(g)                                  Purchases or other acquisitions of the
capital stock or obligations of, or any interest in, any other Person not in
excess in the aggregate for all such purchases and acquisitions of 5% of
Partners’ Capital, provided that after giving effect to such purchase or
acquisition, no Event of Default shall have occurred and be continuing or will
result therefrom; or

 

(h)                                 Investments permitted by Section 7.3(c).

 

Section 7.5.                                Restricted Payments.  The Borrower
will not, and will not permit its Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any dividend on any class of its stock, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any Capital Stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
Capital Stock, (ii) Restricted Payments made by any Subsidiary to the Borrower
or to another Subsidiary, on at least a pro rata basis with any other holders of
Capital Stock if such Subsidiary is not wholly owned by the Borrower and other
wholly owned Subsidiaries, and (iii) if no Event of Default has occurred or
would result therefrom, distributions on the partnership interests in accordance
with the Borrower Partnership Agreement.

 

Section 7.6.                                Reserved.

 

Section 7.7.                                Transactions with Affiliates. 
Except as set forth in Schedule 7.7, the Borrower will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, and (b) any
Restricted Payment permitted by Section 7.5.

 

Section 7.8.                                Restrictive Agreements.  The
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, to secure any Obligations,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its partnership interests, to make or repay loans or advances to
the Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower
or any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to

 

62

--------------------------------------------------------------------------------


 

restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions contained in the Senior Note Documents
as in effect on the Closing Date or contained in any documents governing any
Indebtedness incurred after the Closing Date and not prohibited by the
provisions of this Agreement so long as such restrictions are not more
restrictive than those contained in the Senior Note Documents as in effect on
the Closing Date, (iv) the foregoing shall not apply to, in the case of any
joint venture, customary restrictions in such person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreement, (v) the foregoing shall not apply to any agreement in effect at the
time a Person first became a Subsidiary, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary and
such agreement only applies to Subsidiaries of such Person, (vi) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and (vii) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

Section 7.9.                                Government Regulations.  The
Borrower will not conduct its business in such a way that it will become subject
to regulation under the Investment Company Act of 1940, as amended, the Federal
Power Act, as amended, or any other law (other than Regulation T, Regulation U,
and Regulation X of the Board of Governors of the Federal Reserve System) which
regulates the incurrence of Indebtedness.

 

Section 7.10.                         Hedging Transactions.  The Borrower will
not, and will not permit any of the Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any common stock or
any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 7.11.                         Accounting Changes.  The Borrower will
not, and will not permit any of its Subsidiaries to, make any significant change
in accounting treatment or reporting practices, except as required by law or
GAAP or RAP with respect to which the Borrower and its Subsidiaries is required
to maintain written records in relation to its business and activities, or
change the fiscal year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

 

Section 7.12.                         Restrictions on Agreements Governing
Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, enter into or otherwise become a party to any agreement
governing Indebtedness of the Borrower or such Subsidiary which contains any
mandatory redemption or “put rights” with respect to such Indebtedness.

 

Section 7.13.                         Certain Actions Related to Cash
Distribution Policies, Borrower Partnership Agreement and Designated Project
Agreements.  The Borrower agrees that it shall not, and shall not permit any
Subsidiary to, consent to, vote in favor of or permit (a) any amendment of
(i) its cash distribution policies in any manner which would result in a
Material Adverse Effect or materially adversely affect the rights and remedies
of Lenders under and in connection with this Agreement, any notes or any

 

63

--------------------------------------------------------------------------------


 

other Loan Document or (ii)  the Borrower Partnership Agreement, in any manner
which would (x) have a material adverse effect on the rights and remedies of
Lenders under and in connection with this Agreement, any notes or any other Loan
Document or (y) result in a Material Adverse Effect or (b) any amendment,
modification, supplement or waiver of any Designated Project Agreement, nor
shall the Borrower initiate, or cause any of its Subsidiaries to initiate, any
such amendment, modification, supplement or waiver of any such Designated
Project Agreement which could, individually or in the aggregate, with all other
such amendments, modifications, supplements and waivers of the Designated
Project Agreements, reasonably be expected to result in a Material Adverse
Effect.

 

Section 7.14.                         Sanctions.  The Borrower will not, and
will not permit any Subsidiary to, use the proceeds of any Loans hereunder
(i) for the purpose of funding, financing or facilitating any activities,
business or transactions of or with any Sanctioned Person, or in any Sanctioned
Country, or (ii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 7.15.                         Government Regulation.  The Borrower will
not, and will not permit any of its Subsidiaries to, (a) be or become subject at
any time to any law, regulation or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or its Subsidiaries, or (b) fail to provide documentary and other
evidence of the identity of the Borrower or its Subsidiaries as may be requested
by the Lenders or the Administrative Agent at any time to enable the Lenders or
the Administrative Agent to verify the identity of the Borrower or its
Subsidiaries or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or of any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document (including the
Schedules attached thereto) and any amendments or modifications hereof or
waivers hereunder, or in any certificate, report, financial statement or other
document submitted to the Administrative Agent or the Lenders by the Borrower or
any representative of the Borrower pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect when made or deemed made or submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Sections 5.1, 5.2, 5.3 (with
respect to the Borrower’s existence), 5.14 or 5.15 or Articles VI or VII; or

 

64

--------------------------------------------------------------------------------


 

(e)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) above) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of the date
(i) any Responsible Officer becomes aware of such failure, or (ii) written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(f)                                   the Borrower or any Subsidiary (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, any Indebtedness (other than the Loans and
Letters of Credit) (i) pursuant to the Senior Notes and Senior Notes Document or
(ii) in excess of the Designated Threshold, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(g)                                  the Borrower or any Subsidiary shall
(i) commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(i)                                     the Borrower or any Subsidiary shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
to pay, its debts as they become due; or

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower or any of its Significant Subsidiaries in an aggregate amount
exceeding the Designated Threshold: or

 

(k)                                 any judgment or order for the payment of
money in excess of the Designated Threshold in the aggregate shall be rendered
against the Borrower or any Subsidiary, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or

 

65

--------------------------------------------------------------------------------


 

order, by reason of a pending appeal or otherwise, shall not be in effect
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 8.1(k) if and for so long as (i) the amount of such
judgment or order is covered (subject to customary deductibles) by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A-” by
A.M. Best Company, has been notified of, and has not denied coverage of, the
amount of such judgment or order; or

 

(l)                                     any non-monetary judgment or order shall
be rendered against the Borrower or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)                             a Change in Control shall occur or exist; or

 

(n)                                 an occurrence under the Joint Facilities
Operating Agreement or the Joint Facilities Ownership Agreement which would give
rise to the right of any of the Borrower’s counterparties thereto to terminate
the Joint Facilities Operating Agreement or the Joint Facilities Ownership
Agreement, respectively, and such right to terminate shall be continuing for a
period in excess of 45 days after the occurrence giving rise to such right; or

 

(o)                                 any Designated Project Agreement shall have
been terminated prior to its stated termination date and such termination has or
could reasonably be expected to have a Material Adverse Effect; provided,
however, that any such termination shall not be an Event of Default hereunder
if, within ninety days of such termination, the Borrower shall be attempting in
good faith to enter into (as evidenced by periodic reports to the Administrative
Agent) and shall have entered into, a Material Additional Contract providing the
Borrower with comparable rights and obligations as those found in the terminated
Designated Project Agreement such that the Borrower shall remain at least in the
same or better economic position as it would have been if such Designated
Project Agreement had not been terminated; or

 

(p)                                 any Loan Document shall, at any time after
its execution and delivery and for any reason, cease to be in full force and
effect in any material respect, or be declared to be null and void (other than
in accordance with the terms hereof or thereof), or the validity or
enforceability thereof be contested by the Borrower, or the Borrower shall deny
in writing that it has any or any further liability or obligations under any
Loan Document to which it is a party; or

 

(q)                                 any event or condition shall occur or exist
with respect to any activity or substance regulated under Environmental Laws
and, as a result of such event or condition, the Borrower or any of its
Subsidiaries shall have incurred or in the opinion of the Required Lenders will
be reasonably likely to incur a liability in excess of the Designated Threshold
during any consecutive twelve (12) month period; or

 

(r)                                    the Borrower shall dissolve, liquidate,
or otherwise terminate its existence or the Borrower Partnership Agreement; or

 

(s)                                   (i) the Borrower or any Subsidiary or any
Partner or any parent company thereof shall seek, or shall directly or
indirectly cause any Person to seek, in any proceeding before the FERC or any
other administrative or legal authority in the United States or Canada to
rescind or terminate or to have repealed or declared invalid the Tariff, or to
suspend, amend or modify the Tariff in any respect, which may reasonably be
expected to have a Material Adverse Effect on the Borrower’s ability to perform
its obligations under the Loan Documents, (ii) the Borrower or any Subsidiary
shall have filed with FERC an application for the abandonment of the Pipeline
which provides for the final and complete cessation of the transportation by the
Pipeline of natural gas and for the abandonment of all or a majority of the
necessary

 

66

--------------------------------------------------------------------------------


 

FERC certificates or other Governmental Approvals relating thereto, (iii) FERC
shall issue a final, non-appealable order directing or authorizing the final and
complete cessation of the transportation by the Pipeline of natural gas and the
abandonment of the Pipeline’s facilities and all or a majority of the necessary
FERC certificates or other Governmental Approvals relating thereto, or (iv) the
Borrower or any Subsidiary shall otherwise, directly or indirectly, abandon the
Pipeline or cease to pursue operations of the Pipeline for a period in excess of
ninety days; provided, however, that no Event of Default shall occur under this
Section 8.1(s)(i) solely by reason of the taking of any action required to be
taken by any such Person to satisfy the requirements of any order of any court
or regulatory authority having jurisdiction;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) of this Section 8.1 shall
occur, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon, and all fees,
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                Appointment of Administrative Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto. The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

(b)                     The Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Lenders to act for the Issuing Bank with
respect thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

67

--------------------------------------------------------------------------------


 

(c)                      It is understood and agreed that the use of the term
“agent” herein or in any other Loan Document (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 9.2.                                Nature of Duties of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappelable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.  The Administrative Agent shall not be deemed to
have knowledge of any Default or Event of Default unless and until written
notice thereof (which notice shall include an express reference to such event
being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

 

Section 9.3.                                Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders, the
Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, continue to make its own

 

68

--------------------------------------------------------------------------------


 

decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.4.                                Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.                                Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 9.6.                                The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                                Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.7 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation

 

69

--------------------------------------------------------------------------------


 

shall become effective, (ii) the retiring Administrative Agent shall thereupon
be discharged from its duties and obligations under the Loan Documents and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with
Section 2.25(a), then the Issuing Bank and the Swingline Lender may, upon prior
written notice to the Borrower and the Administrative Agent, resign as Issuing
Bank or as Swingline Lender, as the case may be, effective at the close of
business Atlanta, Georgia time on a date specified in such notice (which date
may not be less than five (5) Business Days after the date of such notice).

 

Section 9.8.                                Withholding Tax.

 

(a)                                 To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting any applicable obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as Tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

(b)                                 Without duplication of any indemnity
provided under subsection (a) of this Section, each Lender shall also indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (to the extent that
the Administrative Agent has not already been reimbursed by the Borrower and
without limiting any applicable obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.4(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

Section 9.9.                        Administrative Agent May File Proofs of
Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective

 

70

--------------------------------------------------------------------------------


 

of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Revolving Credit Exposure and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
its agents and counsel and all other amounts due the Lenders, the Issuing Bank
and the Administrative Agent under Section 10.3) allowed in such judicial
proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10.                         Authorization to Execute other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents other than this Agreement.

 

Section 9.11.                         Co-Documentation Agents.  Each Lender
hereby designates Citibank, N.A., HSBC Bank Canada, JPMorgan Chase Bank, N.A.
and Mizuho Bank, Ltd.,  as Co-Documentation Agents and agrees that the
Co-Documentation Agents shall have no duties or obligations under any Loan
Documents to any Lender or the Borrower.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                         Notices.

 

(a)                                 Written Notices.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

71

--------------------------------------------------------------------------------


 

To the Borrower:                                                   
                                                Portland Natural Gas
Transmission System

700 Louisiana Street, Suite 10177

Houston, Texas 77002

Attention: Chief Financial Officer

Telephone:   (832) 320-5282

Telecopy:   (832) 320-6201

 

with a copy
to:                                                                                                              
Portland Natural Gas Transmission System

c/o TransCanada PipeLines Limited

450 1st Street SW

Calgary, Alberta  T2P 5H1

 

Attention:   Treasurer

Telephone:(403) 920-7272

Telecopy:  (403) 920-2358

 

To the Administrative Agent

or Swingline
Lender:                                                                                 
SunTrust Bank

3333 Peachtree Road, 8th Floor

Atlanta, Georgia 30326

Attention:  Carmen Malizia

Telecopy Number:  (404) 439-7455

 

With a copy
to:                                                                                                           
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Telecopy Number: (404) 495-2170

 

and

 

King & Spalding LLP

100 N Tryon Street, Suite 3900
Charlotte, NC 28202

Attention: W. Todd Holleman

Telecopy Number: (704) 503-2622

 

To the Issuing
Bank:                                                                              
SunTrust Bank
25 Park Place, N.E. / Mail Code 3706 / 16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 588-8129

 

To the Swingline
Lender:                                                          SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 495-2170

 

72

--------------------------------------------------------------------------------


 

To any other
Lender:                                                                            
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 

(ii)                                  Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent and Lenders shall not have any liability to
the Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                        Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under any Section thereof by
electronic communication and have agreed to the procedures governing such
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(ii)                                     Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Certification of Public Information.  The
Borrower and each Lender acknowledge that certain of the Lenders may be Public
Lenders and, if documents or notices required to be delivered pursuant to
Section 5.1 or Section 5.2 otherwise are being distributed through
Syndtrak, Intralinks or any

 

73

--------------------------------------------------------------------------------


 

other Internet or intranet website or other information platform (the
“Platform”), any document or notice that the Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders.  The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower which is suitable to make available to Public Lenders.  If the Borrower
has not indicated whether a document or notice delivered pursuant to Section 5.1
or Section 5.2 contains Non-Public Information, the Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive Non-Public Information.

 

(d)                                 Private Side Information Contacts.  Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including Unites States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to the Borrower, its
Affiliates or any of their securities or loans for purposes of United States
federal or state securities laws.  In the event that any Public Lender has
determined for itself not to access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrower
nor the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.

 

Section 10.2.                         Waiver; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between the Borrower and
the Administrative Agent or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Loan Documents (other than the Fee Letter), nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that, subject to Section 2.14(b), no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the

 

74

--------------------------------------------------------------------------------


 

termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender or waive or amend any condition set forth in
Section 3.1, (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement, without the
written consent of each Lender, except in connection with a merger,
consolidation or asset disposition expressly permitted under this Agreement;
(vii) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender; provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person.  Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to vote on or consent to any
amendment or waiver under this Agreement if such amendment or waiver does not
(i) disproportionately in an adverse manner affect the rights of such Defaulting
Lender, or (ii) increase or extend such Defaulting Lender’s Commitment hereunder
or reduce the principal owed to such Defaulting Lender or extend the final
maturity thereof; provided, that any amendment to this clause (c) shall require
the consent of all Lenders, including any Defaulting Lenders.

 

Section 10.3.                         Expenses; Indemnification.

 

(a)                                 The Borrower shall pay (i) all reasonable,
out-of-pocket documented costs and expenses of the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
outside counsel for the Administrative Agent and its Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable, out-of-pocket, documented expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented costs and
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.3, or in connection
with the Loans made or any Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall only be responsible for reimbursing the legal fees and expenses
of one outside counsel for the Administrative Agent, the Issuing Bank and the
Lenders except that if an Event of Default has occurred and is continuing and
the Required Lenders determine in good faith that a conflict of interest does or
may exist in connection with such legal representation and advise the Borrower
of such actual or potential conflict of interest and engage their own separate
counsel (limited to one outside counsel for the Lenders separate from that of
the Administrative Agent), the legal fees and expenses of such separate counsel
shall also be paid or reimbursed.

 

75

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any of its Subsidiaries arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Subsidiary, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Subsidiary against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a claim brought by one Indemnitee
against another Indemnitee (other than the Administrative Agent, the Swingline
Lender or the Issuing Bank, in their capacities as such).  No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through any Platform, except as a result of such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid to the Administrative Agent, the Issuing Bank
or the Swingline Lender under clauses (a) or (b) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof;
provided that nothing in this clause (d) shall relieve the borrower of any
obligation it may have to indemnify any Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

(e)                                  All amounts due under this Section 10.3
shall be payable promptly after written demand therefor.

 

76

--------------------------------------------------------------------------------


 

Section 10.4.                         Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)  Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000 and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Exposure
or the Commitment assigned.

 

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

77

--------------------------------------------------------------------------------


 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.18(e) if such assignee is a Foreign Lender.

 

(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Revolving Credit Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.  In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees” .

 

78

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Bank sell participations to any Person (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders, Issuing Bank and Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following to the extent affecting such Participant:  (i) increase
the Commitment of such Lender, (ii) reduce the principal amount of any Loan
owing to, or any participation in an LC Disbursement or Swingline Loan held by,
such Lender or reduce the rate of interest thereon, or reduce any fees payable
to such Lender hereunder, (iii) postpone the date fixed for any repayment of any
principal of any Loan owing to, or any participation in an LC Disbursement or
Swingline Loan held by, such Lender or interest thereon or any fees payable to
such Lender hereunder or reduce the amount of, waive or excuse any such payment,
or postpone the scheduled date for the termination or reduction of any
Commitment; provided, however, that this clause (iii) shall not apply to the
postponement of the date fixed for, or the waiver of any requirement by the
Borrower to make, any optional prepayment under Section 2.10 (it being
understood that such postponement or waiver shall be effective with the written
consent of the Required Lenders), (iv) change Section 2.19(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, (v) change
any of the provisions of this Section 10.4 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement, except in connection with a merger,
consolidation or asset disposition expressly permitted under this Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.

 

79

--------------------------------------------------------------------------------


 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.16 and Section 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant, after disclosure of such greater payment, is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.5.                         Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
shall be construed in accordance with and be governed by the law (without giving
effect to the conflict of law principles thereof except for Sections 5-1401 and
5-1402 of the New York General Obligations Law) of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of any state court of the State of Supreme Court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in paragraph
(b) of this Section 10.5 and brought in any court referred to in paragraph
(b) of this Section 10.5.  Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.1.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.6.                         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

 

80

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.                         Right of Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(b) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  Each Lender and the Issuing Bank agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender or the Issuing Bank, as the case may be; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or the Issuing Bank..

 

Section 10.8.                         Counterparts; Integration.  This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 10.9.                         Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.16, 2.17, 2.18, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans,

 

81

--------------------------------------------------------------------------------


 

the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof as the case may be
provided that the provisions of Sections 2.16, 2.17, and 2.18 shall only survive
and remain in full force and effect until the first anniversary of the Revolving
Commitment Termination Date.  All representations and warranties made herein, in
the certificates, reports, notices, and other documents delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

Section 10.10.                  Severability.  Any provision of this Agreement
or any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.                  Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any confidential information
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors with a reasonable need for such information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential on substantially the same terms as provided herein),
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority or self-regulatory body having or claiming authority to regulate or
oversee any aspect of the Administrative Agent’s or any Lender’s business or
businesses, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 10.11, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a non-confidential basis from a source
other than the Borrower, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to provisions substantially
similar to this Section 10.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower.  Any Person required to
maintain the confidentiality of any information as provided for in this
Section 10.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information; provided that, in the case of clauses (ii) or (iii),
with the exception of disclosure to bank regulatory authorities, the
Administrative Agent, the Issuing Bank and each Lender agree, to the extent
practicable and legally permissible, to give the Borrower prompt prior notice so
that it may seek a protective order or other appropriate remedy.

 

Section 10.12.                  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount,

 

82

--------------------------------------------------------------------------------


 

together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

 

Section 10.13.                  Waiver of Effect of Corporate Seal.  The
Borrower represents and warrants that it is not required to affix its corporate
seal to this Agreement or any other Loan Document pursuant to any Requirement of
Law or regulation, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 10.14.                  Patriot Act.  The Administrative Agent and each
Lender to whom the Patriot Act applies hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

 

Section 10.15.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees and acknowledges its
Affiliates’ understanding that (i) (A) the services regarding this Agreement 
provided by the Administrative Agent and/or the Lenders are arm’s-length
commercial transactions between  the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) the
Borrower has consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and  by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii)  the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to  the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases  any claims that it may have against  the Administrative Agent or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.16.                  No General Partner Liability.  The
Administrative Agent and Lenders agree for themselves and their respective
successors, participants and assigns, including any subsequent holder of any
note, that any claim against the Borrower which may arise under any Loan
Document shall be made only against and shall be limited to the assets of the
Borrower, and that no judgment, order or execution entered in any suit, action
or proceeding, whether legal or equitable, on this Agreement, such note or any
of the other Loan Documents shall be obtained or enforced against any general
partner of the Borrower or its assets for the purpose of obtaining satisfaction
and payment of such note, the Obligations evidenced thereby, any other
Obligation or any claims arising thereunder or under this Agreement or any other
Loan Document, any right to proceed against any general partner of the Borrower
individually or their respective representatives or assets being hereby
expressly waived, renounced and remitted by the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent and Lenders for themselves and their respective successors,
participants and assigns.  Nothing in this Section 10.16, however, shall be
construed so as to prevent the Administrative Agent, any Lender or any other
holder of any note from commencing any action, suit or proceeding with respect
to or causing legal papers to be served upon any general partner of the Borrower
for the purpose of obtaining jurisdiction over the Borrower.

 

Section 10.17.                  Location of Closing.  Each Lender and the
Issuing Bank acknowledges and agrees that it has delivered, with the intent to
be bound, its executed counterparts of this Agreement to the Administrative
Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 
10036.  The Borrower acknowledges and agrees that it has delivered, with the
intent to be bound, its executed counterparts of this Agreement and each other
Loan Document, together with all other documents, instruments, opinions,
certificates and other items required under Section 3.1, to the Administrative
Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 
10036.  All parties agree that the closing of the transactions contemplated by
this Agreement has occurred in New York.

 

Section 10.18.                  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 10.19.                  Certain ERISA Matters

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, SunTrust Robinson Humphrey, Inc., as Lead Arranger, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

84

--------------------------------------------------------------------------------


 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, SunTrust Robinson Humphrey, Inc., as Lead
Arranger, and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent,
SunTrust Robinson Humphrey, Inc., as Lead Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating

 

85

--------------------------------------------------------------------------------


 

investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, SunTrust Robinson Humphrey, Inc., as Lead
Arranger, or any their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

(c)                                  The Administrative Agent and SunTrust
Robinson Humphrey, Inc., as Lead Arranger, hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 10.20.                  Non-Recourse.  Notwithstanding anything to the
contrary herein or in the other Loan Documents, the Obligations of the Borrower
under this Agreement, and the other Loan Documents, and any certificate; notice,
instrument or document delivered pursuant hereto or thereto are obligations
solely of the Issuer and do not constitute a debt or obligation of or guaranty
by (and no recourse shall be had with respect thereto to) any Partner or any of
its Affiliates (other than the Borrower), or any shareholder, partner, officer,
director, employee, agent or advisor of any such Partner or such Affiliate; no
action shall be brought against any Partner or any of its Affiliates (other than
the Borrower), or any shareholder, partner, officer, director, employee, agent
or advisor of any thereof as such, and any judicial proceedings a Lender or the
Administrative Agent may institute against any thereof shall be limited to
seeking the preservation, enforcement, foreclosure or other sale or disposition
of the Liens and security interests now or at any time hereafter securing the
Borrower’s obligations under this Agreement and the other Loan Documents; and no
judgment for any deficiency upon the obligations hereunder or under this
Agreement, or under the other Loan Documents shall be obtainable by the
Administrative Agent or any Lender against any Partner or of any of its
Affiliates (other than the Borrower) or any shareholder, partner, officer,
director, employee, agent or advisor of any thereof.  Nothing in this
Section 10.19 shall be construed so as to prevent the Administrative Agent or
the Lenders from commencing any action, suit or proceeding against the Borrower
or causing legal papers to be served upon any Partner for the purpose of
obtaining jurisdiction over the Borrower.

 

(remainder of page left intentionally blank)

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO THE PNGTS REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO THE PNGTS REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

[OTHER],

 

as a Lender

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO THE PNGTS REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing
Level

 

Rating Category
(S&P/Moody’s/Fitch)

 

Applicable
Margin for
Eurodollar
Loans

 

Applicable
Margin for
Base Rate
Loans

 

Applicable
Percentage for
Commitment
Fee

I

 

A or greater /A2 or greater /A or greater

 

0.875% per annum

 

0.000% per annum

 

0.075% per annum

II

 

A-/A3/A-

 

1.000% per annum

 

0.000% per annum

 

0.100% per annum

III

 

BBB+/Baa1/BBB+

 

1.125% per annum

 

0.125% per annum

 

0.150% per annum

IV

 

BBB/Baa2/BBB

 

1.250% per annum

 

0.250% per annum

 

0.200% per annum

V

 

BBB- or lesser/Baa3 or lesser/BBB- or lesser

 

1.500% per annum

 

0.500% per annum

 

0.225% per annum

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded.  The rating in effect on any date is that in
effect at the close of business on such date; provided, that (1) at any time the
ratings are available from each of S&P, Moody’s and Fitch and there is a
difference in such ratings, then the majority rating will apply, unless there is
no majority, in which case the middle rating will apply, (2) at any time ratings
are available from only two of S&P, Moody’s and Fitch and there is a split
rating, then the higher of such ratings will apply, unless there is a rating
differential of more than one level, in which case the level that is one level
lower than the higher rating will apply, or (3) at any time there is only one
rating available from S&P, Moody’s or Fitch, such rating will apply.   If the
Borrower is not rated by any of Moody’s, S&P or Fitch, then the rate shall be
established by reference to Level V.

 

If the rating system of Moody’s, S&P or Fitch shall change, or if any such 
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower, the Required Lenders and the Administrative Agent
shall negotiate in good faith to amend this Schedule to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the rating most
recently in effect prior to any such change or cessation.  If after a reasonable
time the parties cannot agree to a mutually acceptable amendment, the Applicable
Margin and the Applicable Percentage shall be determined by reference to Level
V.

 

--------------------------------------------------------------------------------


 

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment
Amount

SunTrust Bank

 

$

25,000,000

Citibank, N.A.

 

$

17,500,000

HSBC Bank Canada

 

$

17,500,000

JPMorgan Chase Bank, N.A.

 

$

17,500,000

Mizuho Bank, Ltd.

 

$

17,500,000

Bank of America, N.A.

 

$

15,000,000

MUFG Bank, Ltd.

 

$

15,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS

 

[BORROWER TO PROVIDE]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

[BORROWER TO PROVIDE]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

[BORROWER TO PROVIDE]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

[BORROWER TO PROVIDE]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.7

 

TRANSACTIONS WITH AFFILIATES

 

1.              [BORROWER TO PROVIDE.]

 

--------------------------------------------------------------------------------